--------------------------------------------------------------------------------



Exhibit 10.33






STOCK PURCHASE AGREEMENT


By and Between


CONSOLIDATED EDISON, INC.


and


RCN CORPORATION


Dated as of December 5, 2005


--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Page
       
ARTICLE I DEFINITIONS1
   
Section 1.1   Definitions.
1
 
ARTICLE II
15
 
Section 2.1   Purchase of Shares.
15
 
Section 2.2   Deposit
16
 
ARTICLE III
16
 
Section 3.1   Closing.
16
 
Section 3.2   Closing Deliveries.
17
 
Section 3.3   Purchase Price Adjustments.
17
 
ARTICLE IV
22
 
Section 4.1   Organization and Related Matters.
22
 
Section 4.2   Subsidiaries.
22
 
Section 4.3   Authority; No Violation.
23
 
Section 4.4   Consents and Approvals.
24
 
Section 4.5   Stock Ownership.
25
 
Section 4.6   Financial Statements.
26
 
Section 4.7   No Other Broker.
27
 
Section 4.8   Legal Proceedings
27
 
Section 4.9   No Undisclosed Liabilities
28
 
Section 4.10 Compliance with Applicable Law.
28
 
Section 4.11 Absence of Certain Changes.
28
 
Section 4.12 Technology and Intellectual Property.
31
 
Section 4.13 ERISA; Benefit Plans.
32
 
Section 4.14 Taxes
36
 
Section 4.15 Contracts.
39
 
Section 4.16 Title to Assets.
41
 
Section 4.17 Transactions with Certain Persons.
41
 
Section 4.18 Environmental Laws
42
 
Section 4.19 Insurance Coverage
42
 
Section 4.20 Real Property.
43
 
Section 4.21 Receivables
44
 
Section 4.22 Labor and Employee Relations.
44
 
Section 4.23 Certain Employees.
45
 
Section 4.24 Tangible Properties
45
 
Section 4.25 Banks, Brokers and Proxies.
46
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
47
 
Section 5.1   Organization and Related Matters
47
 
Section 5.2   Authority; No Violation.
47
 
Section 5.3   Consents and Approvals
48
 
Section 5.4   Legal Proceedings
48
 
Section 5.5   Investment Intent of Buyer
49
 
Section 5.6   No Other Broker
49
 
Section 5.7   Financing
49
 

 
i

--------------------------------------------------------------------------------


 
Section 5.8   Amendment of Buyer's Credit Facility
49
 
ARTICLE VI COVENANTS
 50
 
Section 6.1   Conduct of Business
50
 
Section 6.2   Public Announcements
52
 
Section 6.3   Expenses
52
 
Section 6.4   Access; Certain Communications
52
 
Section 6.5   Regulatory Matters; Third Party Consents.
54
 
Section 6.6   Further Assurances
56
 
Section 6.7   Notification of Certain Matters
56
 
Section 6.8   Updated Schedules
56
 
Section 6.9   Access To Records After Closing Date.
57
 
Section 6.10 Employee Benefits.
58
 
Section 6.11 No Solicitations
68
 
Section 6.12 Change In Name of Company and Subsidiaries; No Transfer Of Rights
to Names of Seller, Seller Affiliates Or Predecessors.
68
 
Section 6.13 Retained Liability For Certain Litigation
69
 
Section 6.14 Release of Indemnity Obligations
71
 
Section 6.15 Non-Competition; Confidentiality
71
 
Section 6.16 Cooperation
74
 
Section 6.17 Security and Reimbursement Obligations.
74
 
Section 6.18 Insurance
75
 
Section 6.19 Discharge of Certain Inter-Con Edison Company Obligations
75
 
Section 6.20 Seller's Post-Closing Reimbursement Obligations for MPLS
Enhancement Project
76
 
Section 6.21 Replacement Software Licenses
76
 
ARTICLE VII TAX MATTERS
77
 
Section 7.1   Indemnity
77
 
Section 7.2   Tax Allocation Agreement Payments
79
 
Section 7.3   Returns and Payments
79
 
Section 7.4   Refunds
81
 
Section 7.5   Contests.
81
 
Section 7.6   Section 338(h)(10) Election
82
 
Section 7.7   Time of Payment
83
 
Section 7.8   Cooperation and Exchange of Information
84
 
Section 7.9   Conveyance Taxes
84
 
Section 7.10 Miscellaneous
85
 
ARTICLE VIII CONDITIONS TO CLOSING
85
 
Section 8.1   Conditions to Buyer’s Obligations
85
 
Section 8.2   Conditions to Seller’s Obligations
88
 
Section 8.3   Mutual Condition
90
 
ARTICLE IX SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS;
INDEMNIFICATION90
 
 
Section 9.1   Survival.
90
 
Section 9.2   Obligation of Seller to Indemnify.
91
 
Section 9.3   Obligation of Buyer to Indemnify.
91
 

 
ii

--------------------------------------------------------------------------------


 
Section 9.4   Notice and Opportunity to Defend Against Third Party Claims.
92
 
Section 9.5   Tax Indemnification
93
 
Section 9.6   Certain Litigation Indemnification.
93
 
Section 9.7   Reimbursement for Pre-Closing Unnecessary Lease Rents.
93
 
Section 9.8   Limits on Indemnification
94
 
ARTICLE X TERMINATION
95
 
Section 10.1 Termination
95
 
Section 10.2 Obligations upon Termination.
96
 
ARTICLE XI MISCELLANEOUS
 96
 
Section 11.1 Amendment
96
 
Section 11.2 Entire Agreement.
96
 
Section 11.3 Interpretation
97
 
Section 11.4 Severability
97
 
Section 11.5 Notices
98
 
Section 11.6 Binding Effect; Persons Benefiting; No Assignment
99
 
Section 11.7 Counterparts
99
 
Section 11.8 No Prejudice
99
 
Section 11.9 Governing Law
99
 
Section 11.10 Limited Liability.
99
 
Section 11.11 Jurisdiction and Enforcement.
99
 
Section 11.12 WAIVER OF TRIAL BY JURY.
100
 

 
iii

--------------------------------------------------------------------------------



SCHEDULES


Schedule 1.1(a)
Subsidiaries
Schedule 1.1(b)
[Intentionally Omitted]
Schedule 1.1(c)
Required Capital Expenditures Amount
Schedule 1.1(d)
Working Capital
Schedule 1.1(e)
55 Broad Street Security Agreement
Schedule 1.1(f)
111 Eighth Avenue Security Agreement
Schedule 1.1(g)
Rider X Security Agreement
Schedule 1.1(h)
Excluded Consents
Schedule 4.1(c)
Minute Books
Schedule 4.2
Subsidiary Information
Schedule 4.3(b)
No Violation, Conflicts or Breaches
Schedule 4.4
Seller’s Consents and Approvals
Schedule 4.5
Stock Ownership
Schedule 4.6
Financial Statements
Schedule 4.8
Legal Proceedings
Schedule 4.9
Undisclosed Liabilities
Schedule 4.10
Compliance with Applicable Law
Schedule 4.11
Absence of Certain Changes
Schedule 4.12
Intellectual Property
Schedule 4.13(a)
Seller’s Benefit Plans
Schedule 4.13(b)
Company Employee Plans
Schedule 4.13(c)
Other Disclosure
Schedule 4.14
Taxes
Schedule 4.15(d)
Seller-Provided Indebtedness
Schedule 4.16
Title to Assets
Schedule 4.17
Transactions with Certain Persons
Schedule 4.18 
Environmental Laws
Schedule 4.20(b)
Leases
Schedule 4.20(c)
Necessary Leases
Schedule 4.20(d)
Unnecessary Leases 
Schedule 4.22
Employee Relations
Schedule 4.23
Employees
Schedule 4.24(a)
Network Facilities
Schedule 4.25
Banks, Brokers and Proxies
Schedule 5.3
Buyer’s Consents and Approvals
Schedule 6.14
Form of Release
Schedule 6.17
Retained Seller-Provided Indebtedness
Schedule 8.1(d)
Good Standing Certificates
Schedule 8.1(h)
Form of Opinion of Seller’s Counsel
Schedule 8.1(i)
Form of Agreement with the City of New York
Schedule 8.2(f)
Form of Opinion of Buyer’s Counsel

 
iv

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT, dated as of December 5, 2005, by and between
CONSOLIDATED EDISON, INC., a New York corporation (“Seller”), and RCN
Corporation, a Delaware corporation (“Buyer”).


RECITALS


WHEREAS, Seller is the owner of fifty million (50,000,000) shares (the “Shares”)
of the common stock of Consolidated Edison Communications Holding Company, Inc.,
a New York corporation (the “Company”), which shares constitute all of the
issued and outstanding shares of the Company’s capital stock as of the date
hereof; and


WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Shares, upon
the terms and subject to the conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be bound hereby, the parties agree as follows:


ARTICLE I
DEFINITIONS
 
Section 1.1    Definitions.  For all purposes of this Agreement, the following
terms shall have the respective meanings set forth in this Section 1.1 (such
definitions to be equally applicable to both the singular and plural forms of
the terms herein defined):


“55 Broad Street Security Agreement” means the Agreement in the form attached
hereto as Schedule 1.1(e).


“111 Eighth Avenue Security Agreement” means the Agreement in the form attached
hereto as Schedule 1.1(f).


“2005 Plans” has the meaning set forth in Section 6.10(h).


--------------------------------------------------------------------------------




“2006 Plans” has the meaning set forth in Section 6.10(h).


“Accounts Receivable List” has the meaning set forth in Section 4.21.


“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) relating to any merger,
consolidation, recapitalization, liquidation or other direct or indirect
business combination or reorganization involving the Company or any Subsidiary,
the sale, transfer, lease, exchange, license or other disposition of all or
substantially all of the assets of the Company or any Subsidiary, or any other
similar transaction, the consummation of which could reasonably be expected to
impede, interfere with, prevent or materially delay the consummation of the
transactions contemplated by this Agreement or which could reasonably be
expected to diminish significantly the benefits to Buyer or its Affiliates of
the transactions contemplated hereby.


“Adjustment Indebtedness” means (a) all indebtedness of the Company or any
Subsidiary for borrowed money; (b) to the extent not otherwise included in (a)
above, all obligations of the Company or any Subsidiary evidenced by notes,
bonds, debentures or other similar instruments; and (c) to the extent not
otherwise included in (a) or (b) above, Capital Expenditure Indebtedness; in the
case of any of (a), (b) or (c) above other than (i) any such indebtedness or
obligations approved by the prior written consent of Buyer, (ii) any
Seller-Provided Indebtedness and (iii) any indebtedness of the Company or any
Subsidiary that is required to be released and/or discharged pursuant to Section
6.19. 


“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by or is under common control with such
Person. The term “control”, for the purposes of this definition, means the power
to direct or cause the direction of the management or policies of the controlled
Person.


“Affiliated Group” has the meaning set forth in Section 4.14(a).

2

--------------------------------------------------------------------------------




“Agreement” means this Stock Purchase Agreement, as it may hereafter be amended
from time to time, together with the Schedules hereto, the Accounts Receivable
List, the Company Employee List, the Contracts List, the Insurance and Bond List
and the Stock Options List, as they may hereafter be amended or updated from
time to time in accordance with the terms hereof.


“Allocation” has the meaning set forth in Section 7.6(b).


“Amendment to Credit Facility” has the meaning set forth in Section 5.8.


“Applicable Insurance Policies” has the meaning set forth in Section 6.18.


“Asserted Liability” has the meaning set forth in Section 9.4(a).


“Benefit Plans” has the meaning set forth in Section 4.13(b).


“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York are required to be closed for regular banking
business.


“Buyer” has the meaning set forth in the first paragraph of this Agreement.


“Buyer’s Lenders” means the various lenders party to the Credit Facility as well
as Deutsche Bank AG Cayman Islands Branch, as Administrative Agent for such
lenders.


“Buyer Objection Notice” has the meaning set forth in Section 3.3(f)(ii)(A).


“Buyer Objection Period” has the meaning set forth in Section 3.3(f)(ii)(A).


“Buyer’s Benefit Plans” has the meaning set forth in Section 6.10(e).


“Buyer’s Severance Plan” has the meaning set forth in Section 6.10(c).


“Buyer Transaction Documents” has the meaning set forth in Section 5.2(a).

3

--------------------------------------------------------------------------------




“CapEx Interim Period” has the meaning set forth in Section 3.3(a)(i).


“Capital Expenditure Commitment” means any commitment entered into with a third
party with respect to Capital Expenditures to be made by the Company or any of
the Subsidiaries at any time after the date hereof; provided, however, that, for
the avoidance of doubt, the parties acknowledge and agree that the term Capital
Expenditure Commitment shall not include any commitments with respect to Capital
Expenditures to be made after the date hereof that were entered into by the
Company or any Subsidiary on or prior to the date hereof.


“Capital Expenditure Commitment Budget” means (i) with respect to the calendar
month of March, 2006, $650,000 and (ii) with respect to any calendar month
thereafter, $650,000 increased by the Capital Expenditure Commitment Budget
Adjustment for such calendar month (if such Capital Expenditure Commitment
Budget Adjustment is a positive number) or decreased by the absolute value of
the Capital Expenditure Commitment Budget Adjustment for such calendar month (if
such Capital Expenditure Commitment Budget Adjustment is a negative number);
provided, however, that in no event shall the Capital Expenditure Commitment
Budget for any calendar month after March, 2006 be less than $50,000.


“Capital Expenditure Commitment Budget Adjustment” means, with respect to any
calendar month, the difference between (i) the Capital Expenditure Commitment
Budget for the preceding calendar month and (ii) the aggregate Capital
Expenditure Commitments entered into in the preceding calendar month.


“Capital Expenditure Indebtedness” means any indebtedness or obligations
incurred by the Company or any Subsidiary for the purpose of financing any
Capital Expenditures.


“Capital Expenditures” means expenditures qualifying as capital expenditures
pursuant to generally accepted accounting principles as used in the United
States of America as in effect at the time of the expenditure, regardless of
whether such expenditures are funded by Capital Expenditure Indebtedness, but
excluding (i) any payroll expenses or employee wages and benefits in respect of
Company Employees that are capitalized or otherwise included in capital
expenditures and (ii) any expenditures that are MPLS Enhancement Project Capital
Expenditures. Notwithstanding the foregoing, solely for purposes of the
definition of Capital Expenditure Commitment and the last two sentences of
Section 6.1(a) hereof, the term “Capital Expenditures” shall include payroll
expenses and employee wages and benefits in respect of Company Employees that
are capitalized or otherwise included in capital expenditures.

4

--------------------------------------------------------------------------------




“CECI” has the meaning set forth in Section 4.23.


“CECLLC” has the meaning set forth in Section 4.15(f).


“CECONY” means Consolidated Edison Company of New York, Inc.


“CFO” means the Chief Financial Officer or the successor to such officer’s
responsibilities.


“Claims Notice” has the meaning set forth in Section 9.4(a).


“Closing” has the meaning set forth in Section 3.1.


“Closing Date” has the meaning set forth in Section 3.1.


“Closing Purchase Price Payment” has the meaning set forth in Section 3.2(c).


“COBRA” means Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985 as codified under Section 4980B of the Code (as amended) and Title I part 6
of ERISA regulations thereunder.


“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.


“Company” has the meaning set forth in the Recitals of this Agreement.


“Company CIC Plan” has the meaning set forth in Section 6.10(d).


“Company CIC Plan Disputed Claim” has the meaning set forth in Schedule 4.8.

5

--------------------------------------------------------------------------------




“Company Contract Parties” has the meaning set forth in Section 6.12(a).


“Company Employee List” has the meaning set forth in Section 6.10(j).


“Company Employee” means an employee of the Company or any Subsidiary other than
JoAnn F. Ryan and David W. Robinson.


“Company Employee Plans” has the meaning set forth in Section 4.13(b).


“Company GAAP Financial Statements” has the meaning set forth in Section 4.6(a).


“Company Key Employee CIC Plan” has the meaning set forth in Section 6.10(d).


“Company Option Plan” means the Consolidated Edison Communications, Inc. Long
Term Stock Incentive Plan as amended to express the application of such plan to
the Company and to shares of capital stock of the Company (including with
respect to stock options previously granted under such plan).


“Company Retention Pay Program” has the meaning set forth in Section 6.10(d).


“Company Retention Pay Program Participants” has the meaning set forth in
Section 6.10(d).


“Confidentiality Agreement” means that certain agreement dated June 28, 2005,
between Buyer and Seller, as such agreement may be amended from time to time.


“Consolidated Return” has the meaning set forth in Section 7.3(a).


“Contest” has the meaning set forth in Section 7.5(a).


“Contracts” has the meaning set forth in Section 4.15(a).


“Contracts List” has the meaning set forth in Section 4.15(a).

6

--------------------------------------------------------------------------------




“Credit Facility” has the meaning set forth in Section 5.8.


“CSS” means Competitive Shared Services, Inc.


“Deposit” has the meaning set forth in Section 2.2.


“Downward Capital Expenditure Adjustment” has the meaning set forth in Section
3.3(a)(ii).


“Downward Working Capital Adjustment” has the meaning set forth in Section
3.3(d)(ii).
“Elections” has the meaning set forth in Section 7.6(a).


“Encumbrance” means any lien, pledge, security interest, claim, easement or
other encumbrance; provided, however, that this definition of “Encumbrance”
shall not include: (a) with respect to all property other than the Shares,(i)
liens for current Taxes not yet due and payable, including liens for
nondelinquent ad valorem Taxes and nondelinquent statutory liens arising other
than by reason of any default on the part of Seller, the Company or any
Subsidiary for which appropriate reserves have been established and are
reflected on the relevant financial statements, (ii) such liens, minor
imperfections of title or easements on real property, leasehold estates or
personalty as do not detract from the value thereof in a material respect and do
not interfere in a material respect with the present use of the property subject
thereto, and (iii) materialmen’s, mechanics’, workmen’s, repairmen’s,
employees’, carriers’, warehousemen’s and other like liens arising in the
ordinary course of business or relating to any construction, rebuilding or
repair of any property leased pursuant to any lease agreement, so long as any
such lien does not materially impair the value of such leased property; and (b)
with respect to the Shares only, any lien, pledge, security interest, claim,
easement or other encumbrance (i) arising as a result of any action taken by
Buyer or any of its Affiliates, and (ii) imposed upon the transfer of the Shares
by any registration provision of the Securities Act of 1933, as amended, or any
applicable state securities or other law regulating the disposition of the
Shares.

7

--------------------------------------------------------------------------------




“Environmental Laws” means any applicable law relating to the control of any
pollutant or hazardous material, the protection of the environment or the effect
of the environment on human health, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended.


“Environmental Permits” means all permits, approvals, licenses and other
authorizations required under any Environmental Law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliates” has the meaning set forth in Section 4.13(a).


“Estimated Adjustment Amount” has the meaning set forth in Section 3.3(f)(i)(A).


“Excluded Consents” means the filings, notifications, authorizations, consents
and approvals listed in Schedule 1.1(h).


“Final Adjustment Amount” means the amount of the Interim Adjustment Amount
after adjustment to take into account the resolution of any portion thereof that
was disputed and then agreed upon by Buyer and Seller or determined by the
Independent Accounting Firm.


“Franchise Fees” has the meaning set forth in Section 7.1(b)(i).


“GAAP” means generally accepted accounting principles as used in the United
States of America as in effect at the time any applicable financial statements
were prepared or any act requiring the application of GAAP was performed.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


8

--------------------------------------------------------------------------------


 
“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(c) all indebtedness created or arising under any conditional sale agreement
with respect to any property acquired by such Person, (d) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (e) all obligations, contingent or
otherwise, of such Person under banker’s acceptances, letters of credit or
similar facilities, and (f) all Indebtedness of others referred to in clauses
(a) through (e) above guaranteed directly or indirectly in any manner by such
Person. For the avoidance of doubt, “Indebtedness” with respect to the Company
or any Subsidiary shall include Capital Expenditure Indebtedness and Adjustment
Indebtedness, but shall not include any Seller-Provided Indebtedness or any
direct or indirect, express or implied, guarantee of, or obligation of
reimbursement relating to, any Seller-Provided Indebtedness, or any indebtedness
of the Company or any Subsidiary that is required to be released and/or
discharged pursuant to Section 6.19.
 
“Indebtedness Adjustment” has the meaning set forth in Section 3.3(c).


“Indemnifying Party” has the meaning set forth in Section 9.4(a).


“Indemnitee” has the meaning set forth in Section 9.4(a).


“Independent Accounting Firm” means an independent accounting firm of national
reputation that is selected by Seller and Buyer or, if Seller and Buyer cannot
agree within five (5) days after Seller’s receipt of a Buyer Objection Notice,
then by Seller’s and Buyer’s respective accounting firms; provided, however,
that if Seller’s and Buyer’s respective accounting firms cannot agree on an
independent accounting firm within five (5) days after such decision is referred
to them for determination, then the independent accounting firm shall be
selected by the American Arbitration Association pursuant to the then effective
and applicable rules of the American Arbitration Association (with Seller and
Buyer sharing equally the cost of such selection process).


“Insurance and Bond List” has the meaning set forth in Section 4.19.

9

--------------------------------------------------------------------------------




“Intellectual Property Asset” has the meaning set forth in Section 4.12(a).


“Interim Adjustment Amount” has the meaning set forth in Section 3.3(f)(ii)(A).


“Interim Adjustment Date” has the meaning set forth in Section 3.3(f)(ii)(B).


“Interim Financial Statements” has the meaning set forth in Section 4.6(a).


“Interim Period” means the period from the date of this Agreement to and
including the Closing Date.


“IRS” means the Internal Revenue Service.


“IRUs” has the meaning set forth in Section 4.11(e).


“Leases” has the meaning set forth in Section 4.20(b).


“Loss” means any and all claims, losses, liabilities, and damages and costs and
expenses (including reasonable attorney’s fees and expenses) related thereto.


“Mastec Litigation” has the meaning set forth in Section 6.13.


“Material Adverse Effect” means a material adverse effect on the operations or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole; provided, however, to the extent such effect results from any of the
following, such effect shall not be considered a Material Adverse Effect:(i)
general conditions applicable to the economy of the United States or elsewhere,
including changes in interest rates and changes in the stock or other financial
markets; (ii) conditions generally affecting the telecommunications industry; or
(iii) conditions or effects resulting from or relating to the announcement or
the existence or terms of this Agreement or the consummation of the transactions
contemplated hereby.


“MPLS Enhancement Project” means the project under which an IP MPLS Core is
being introduced into the Company’s/the Subsidiaries’ existing Ethernet data
network infrastructure.

10

--------------------------------------------------------------------------------




“MPLS Enhancement Project Adjustment” has the meaning set forth in Section
3.3(b).


“MPLS Enhancement Project Adjustment Cap” means $1,250,000.


“MPLS Enhancement Project Capital Expenditures” means expenditures in respect of
the MPLS Enhancement Project that qualify as capital expenditures pursuant to
GAAP, regardless of whether such expenditures are funded by Capital Expenditure
Indebtedness, but excluding any payroll expenses or employee wages and benefits
in respect of Company Employees that are capitalized or otherwise included in
capital expenditures.


“MPLS Enhancement Project Overall Cap” means $2,500,000.


“Necessary Leases” has the meaning set forth in Section 4.20(c).


“Net Non-Disputed Adjustment Amount” means the net adjustment made to the
Purchase Price in connection with the Non-Disputed Initial Adjustment Amount and
the Non-Disputed Interim Adjustment Amount.


“Network Facilities” has the meaning set forth in Section 4.24.


“Network Maps” has the meaning set forth in Section 4.24.


“Non-Disputed Initial Adjustment Amount” has the meaning set forth in Section
3.3(f)(i)(B).


“Non-Disputed Interim Adjustment Amount” has the meaning set forth in Section
3.3(f)(ii)(B).


“Permits” has the meaning set forth in Section 4.10(a).


“Person” means any individual, corporation, company, partnership (limited or
general), joint venture, limited liability company, association, trust or other
entity.

11

--------------------------------------------------------------------------------




“Port Authority” has the meaning set forth in Section 4.15(f).


“Port Authority Lease” has the meaning set forth in Section 4.15(f).


“Post-Closing Adjustment Certificate” has the meaning set forth in Section
3.3(f)(ii)(A).


“Power Line Communications” has the meaning set forth in Section 6.15(a).


“Pre-Closing Adjustment Certificate” has the meaning set forth in Section
3.3(f)(i)(A).


“Pre-Closing Unnecessary Lease Rents” has the meaning set forth in Section 9.7.


“Purchase Price” has the meaning set forth in Section 2.1.


“Release” has the meaning set forth in Section 6.14.


“Replaced Seller-Provided Indebtedness” has the meaning set forth in Section
6.17.


“Replacement Software Licenses” has the meaning set forth in Section 6.21.


“Required Capital Expenditures Amount” means the amount of Capital Expenditures
determined in accordance with Schedule 1.1(c) hereto.


“Restricted Area” means the following geographic areas: the City of New York,
Westchester County in the State of New York, Hudson County in the State of New
Jersey, Fairfield County in the State of Connecticut and any other county in the
State of New York, New Jersey, Connecticut or any other State in which (a)
customer premises receiving Restricted Business services from the Company or any
Subsidiary as of the Closing Date are located and (b) either (i) Network
Facilities owned by the Company or any Subsidiary are located as of the Closing
Date or (ii) Network Facilities used by the Company or any Subsidiary pursuant
to an agreement for IRUs entered into by the Company or any Subsidiary are
located as of the Closing Date.

12

--------------------------------------------------------------------------------




“Restricted Business” means the telecommunications services business of the
Company and the Subsidiaries as conducted on the Closing Date, including voice
and data transport services, dark fiber and other SONET and ethernet lit and
dark services.


“Restricted Parties” has the meaning set forth in Section 6.15(a).


“Restricted Period” has the meaning set forth in Section 6.15(a).


“Retained Seller-Provided Indebtedness” has the meaning set forth in Section
6.17.


“Rider X Security Agreement” means the Agreement in the form attached hereto as
Schedule 1.1(g).


“SEC” means the Securities and Exchange Commission.


“Security Agreements” means, collectively, the 55 Broad Street Security
Agreement, the 111 Eighth Avenue Security Agreement and the Rider X Security
Agreement.


“Seller” has the meaning set forth in the first paragraph of this Agreement.


“Seller-Provided Indebtedness” means all guarantees, letters of credit and other
security issued, granted, furnished or obtained by Seller or any of its
Affiliates (other than the Company or any Subsidiary) on behalf of or for the
benefit of the Company or any of the Subsidiaries.


“Seller Representatives” has the meaning set forth in Section 6.11.


“Seller’s Benefit Plans” has the meaning set forth in Section 4.13(a).


“Seller Transaction Documents” has the meaning set forth in Section 4.3(a).


“Shares” has the meaning set forth in the Recitals of this Agreement.

13

--------------------------------------------------------------------------------




“Stock Options List” has the meaning set forth in Section 4.5.


“Subsidiaries” or “Subsidiary” means (a) as of the date hereof, the Persons or a
Person, as the case may be, listed in Section I of Schedule 1.1(a) and (b) as of
the Closing Date, the Persons or a Person, as the case may be, listed in Section
II of Schedule 1.1(a).


“Tax” means all taxes, charges, fees, surcharges (including the federal
Universal Service Fund charges and surcharges, the New York State Targeted
Accessibility Fund charges and surcharges and any other regulatory charge or
surcharge that may be imposed by any Governmental Authority) and levies based
upon gross or net income, gross receipts, franchises, premiums, profits, sales,
use, value added, transfer, employment or payroll, including any ad valorem,
environmental, excise, license, occupation, property, severance, stamp,
withholding, or windfall profit tax, any custom duty or other tax, together with
any interest credit or charge, penalty, addition to tax or additional amount
imposed by or payable to any Taxing Authority.


“Tax Allocation Agreement” means the Amended and Restated Tax Sharing Agreement,
dated February 24, 2004, by and among Seller and the Company (including all of
its subsidiaries that would be considered members of its affiliated group of
corporations).


“Tax Return” means, with respect to any corporation or group of corporations,
all reports, estimates, extension requests, information statements and returns
relating to, or required to be filed in connection with, any payment of any Tax.


“Taxing Authority” means the IRS and any other domestic or foreign Governmental
Authority responsible for the administration of any Tax.


“Treasury Regulations” means regulations promulgated by the United States
Department of the Treasury (or its successor).


“Unnecessary Leases” has the meaning set forth in Section 4.20(d).

14

--------------------------------------------------------------------------------




“Unnecessary Software List” has the meaning set forth in Section 6.21.


“Updated Schedules” has the meaning set forth in Section 6.8.


“Upward Capital Expenditure Adjustment” has the meaning set forth in Section
3.3(a)(i).


“Upward Working Capital Adjustment” has the meaning set forth in Section
3.3(d)(i).


“Vacation Adjustment” has the meaning set forth in Section 3.3(e).


“Vacation Adjustment Amount” means, for each Company Employee as of 12:01 a.m.
on the day immediately following the Closing Date, the product of (a) the sum of
(i) the number of accrued, paid vacation days that such Company Employee was
entitled to received in calendar year 2005 but that such Company Employee did
not use or was not otherwise paid for by the Company or any Subsidiary prior to
the Closing and that, in accordance with the applicable vacation policy of the
Company and/or the Subsidiaries, such Company Employee is permitted to carry
over to 2006, minus (ii) five (5), and (b) the Company Employee’s annual base
salary divided by 264.


“Wire Transfer” means a payment in immediately available funds by wire transfer
in lawful money of the United States of America to such account or accounts as
shall have been designated by notice to the paying party.


“WTC Site Cases” has the meaning set forth in Schedule 4.8 to this Agreement.


“Working Capital” means the working capital of the Company and the Subsidiaries
as calculated in accordance with Schedule 1.1(d) hereto.


ARTICLE II
PURCHASE OF SHARES
 
Section 2.1    Purchase of Shares.  Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing Seller shall sell to Buyer, and
Buyer shall purchase from Seller, subject to Section 3.3 below, the Shares for
an aggregate amount equal to Thirty-Two Million Dollars ($32,000,000) (the
“Purchase Price”).

15

--------------------------------------------------------------------------------




Section 2.2    Deposit.  Simultaneously with the execution of this Agreement,
Buyer shall deliver by Wire Transfer to Seller an earnest money deposit in the
sum of Two Million Dollars ($2,000,000) (the “Deposit”). The Deposit is
non-refundable regardless of the termination of this Agreement, except that
Buyer shall be entitled to the return of the Deposit if (a) Buyer terminates
this Agreement pursuant to Section 10.1(a)(ii) or 10.1(a)(iii) (provided the
failure of the applicable condition(s) or the non-occurrence of the Closing, as
applicable, giving rise to Buyer’s right to terminate under either such Section
is not in any manner due to Buyer’s failure to fulfill any obligation under or
breach of this Agreement, including an inability of Buyer to obtain financing or
funding for the payment of the Purchase Price or any other financial- or
security-related obligation) or (b) Seller terminates this Agreement pursuant to
Section 10.1(a)(ii) or 10.1(a)(iii) based upon the failure of a condition or a
failure to close, respectively, that is not in any manner due to Buyer’s failure
to fulfill any obligation under or breach of this Agreement, including an
inability of Buyer to obtain financing or funding for the payment of the
Purchase Price or any other financial- or security-related obligation. In the
event the Closing occurs, the Deposit shall be applied as a credit against the
Closing Purchase Price Payment payable at Closing pursuant to Section 3.2(c).
 
ARTICLE III 
THE CLOSING
 
Section 3.1    Closing.  Upon the terms and subject to the conditions of this
Agreement, the closing of the purchase and sale of the Shares (the “Closing”)
shall be at 10:00 A.M. local time at the offices of Seller located at 4 Irving
Place, New York, New York 10003, on the third Business Day following the date on
which all of the conditions set forth in Article VIII (other than those
conditions designating instruments, certificates or other documents to be
delivered at the Closing) shall have been satisfied or waived, or such other
location, date and time as Buyer and Seller shall agree upon in writing. The
date upon which Closing actually occurs is hereinafter referred to as the
“Closing Date” and the Closing shall be effective for all purposes herein as of
12:00 noon New York City time on the Closing Date (or such other time as Buyer
and Seller shall agree upon in writing).

16

--------------------------------------------------------------------------------




Section 3.2    Closing Deliveries.  At the Closing, the parties hereto shall
take the following actions:


(a)    Seller shall deliver to Buyer one or more certificates representing all
of the Shares, duly executed in blank or accompanied by stock powers duly
executed in blank, in proper form for transfer, with all appropriate stock
transfer tax stamps affixed;


(b)    Seller shall deliver to Buyer the minute books, stock ledgers, corporate
seal and all other corporate books and records of the Company and the
Subsidiaries, which delivery may be effected by leaving the foregoing books,
ledgers, seal and records in the offices of the Company and the Subsidiaries as
of the Closing Date;


(c)    Buyer shall deliver to Seller the Purchase Price as due and payable at
the Closing (taking into account the Non-Disputed Initial Adjustment Amount)
(the “Closing Purchase Price Payment”), less the Deposit, by Wire Transfer. Any
disputed adjustments to the Purchase Price shall be resolved and paid in
accordance with Section 3.3 below.


(d)    Each party hereto shall deliver to the other the opinions, certificates
and other documents, as applicable, required to be delivered by such party
pursuant to Article VIII hereof; and


(e)    Upon receipt of the Shares, Buyer shall deliver to Seller a receipt
evidencing receipt of the Shares and, upon receipt of the Closing Purchase Price
Payment, Seller shall deliver to Buyer a receipt evidencing receipt of the
Closing Purchase Price Payment.


Section 3.3    Purchase Price Adjustments.


(a)    Capital Expenditure Adjustment.
 
(i)    If, during the period from September 1, 2005 to and including the Closing
Date (the “CapEx Interim Period”), the Company and the Subsidiaries, on a
combined basis, have made and paid for Capital Expenditures in excess of the
Required Capital Expenditures Amount, then the Purchase Price shall be
increased, dollar for dollar, by an amount equal to such excess (the “Upward
Capital Expenditure Adjustment”). 
 
17

--------------------------------------------------------------------------------


 
(ii)    If, during the CapEx Interim Period, the Company and the Subsidiaries,
on a combined basis, have made and paid for Capital Expenditures in an amount
that is less than the Required Capital Expenditures Amount, then the Purchase
Price shall be decreased, dollar for dollar, by an amount equal to the
difference between the Required Capital Expenditures Amount and the amount of
Capital Expenditures made and paid for by the Company and the Subsidiaries
during the CapEx Interim Period (the “Downward Capital Expenditure Adjustment”).
 
(b)    MPLS Enhancement Project Adjustment. The Purchase Price shall be
increased, dollar for dollar up to the MPLS Enhancement Project Adjustment Cap,
by the amount of MPLS Enhancement Project Capital Expenditures made and paid for
by the Company and the Subsidiaries, on a combined basis, during the CapEx
Interim Period (the “MPLS Enhancement Project Adjustment”).
 
(c)    Indebtedness Adjustment. The Purchase Price shall be reduced, dollar for
dollar, by the outstanding principal amount of any Adjustment Indebtedness on
the Closing Date (the “Indebtedness Adjustment”).
 
(d)    Working Capital Adjustment.
 
(i)    If the Working Capital of the Company and the Subsidiaries, on a combined
basis, as of the Closing Date exceeds $0, then the Purchase Price shall be
increased, dollar for dollar, by an amount equal to such excess (the “Upward
Working Capital Adjustment”).


(ii)    If the Working Capital of the Company and the Subsidiaries, on a
combined basis, as of the Closing Date is less than $0, then the Purchase Price
shall be decreased, dollar for dollar, by an amount equal to such negative
amount (the “Downward Working Capital Adjustment”).


(e)    Vacation Adjustment. If the Closing occurs in calendar year 2006, then
the Purchase Price shall be decreased, dollar for dollar, by an amount equal to
the sum of the Vacation Adjustment Amount for each Company Employee (if any) as
of the Closing Date (the “Vacation Adjustment”).

18

--------------------------------------------------------------------------------


 
(f)    Determination and Payment of Adjustments.
 
(i)    (A)  At least fifteen (15) days prior to the Closing Date, Seller shall
prepare and deliver to Buyer a certificate executed by the CFO of CSS, on behalf
of Seller (the “Pre-Closing Adjustment Certificate”), setting forth Seller’s
good faith estimate, as of the Closing Date, of the Upward Capital Expenditure
Adjustment or Downward Capital Expenditure Adjustment (if any), the MPLS
Enhancement Project Adjustment (if any), the Indebtedness Adjustment (if any),
the Upward Working Capital Adjustment or Downward Working Capital Adjustment (if
any), the Vacation Adjustment (if any) and the cumulative net adjustment amount
as a result of the foregoing adjustments (the “Estimated Adjustment Amount”).
Within ten (10) days following Buyer’s receipt of the Pre-Closing Adjustment
Certificate, Buyer may object in good faith to the Estimated Adjustment Amount
in writing, in which case Buyer shall set forth the reason(s) for its good faith
dispute. For purposes of Buyer’s review of the Pre-Closing Adjustment
Certificate, Seller agrees to permit Buyer and its accountants to examine all
working papers, schedules and other documentation used or prepared in producing
the Pre-Closing Adjustment Certificate.


(B)  If Buyer objects to the Estimated Adjustment Amount within such ten (10)
day period, Seller and Buyer shall attempt to resolve such dispute through good
faith negotiation. If Seller and Buyer are unable to resolve such dispute by the
date that is one (1) day prior to the Closing Date (or if Buyer fails to object
to the Estimated Adjustment Amount within the time period specified above), the
amount of the Estimated Adjustment Amount not disputed in good faith by Buyer
(or if Buyer fails to object to the Estimated Adjustment Amount within the time
period specified above, the Estimated Adjustment Amount) (the “Non-Disputed
Initial Adjustment Amount”) shall be paid by Buyer or deducted from the Purchase
Price, as the case may be, on the Closing Date, and any good faith dispute with
respect to the Estimated Adjustment Amount shall be resolved in connection with
the adjustments provided in Sections 3.3(f)(ii) and/or (iii) below.

19

--------------------------------------------------------------------------------




(ii)   (A)  Within twenty (20) days after the Closing Date, Seller shall prepare
and deliver to Buyer a certificate executed by the CFO of CSS, on behalf of
Seller (the “Post-Closing Adjustment Certificate”), setting forth Seller’s
calculation, as of the Closing Date, of the Upward Capital Expenditure
Adjustment or Downward Capital Expenditure Adjustment (if any), the MPLS
Enhancement Project Adjustment (if any), the Indebtedness Adjustment (if any),
the Upward Working Capital Adjustment or Downward Working Capital Adjustment (if
any), the Vacation Adjustment (if any) and the cumulative net adjustment amount
as a result of the foregoing adjustments (the “Interim Adjustment Amount”).
Within forty-five (45) days following Buyer’s receipt of the Post-Closing
Adjustment Certificate (the “Buyer Objection Period”), Buyer may object in good
faith to the Interim Adjustment Amount in writing, in which case it shall set
forth the reason(s) for its good faith dispute (any such written objection, a
“Buyer Objection Notice”). For purposes of Buyer’s review of the Post-Closing
Adjustment Certificate, Seller agrees to permit Buyer and its accountants to
examine all working papers, schedules and other documentation used or prepared
in producing the Post-Closing Adjustment Certificate.


(B)  If Buyer objects to the Interim Adjustment Amount within the Buyer
Objection Period, Seller and Buyer shall attempt to resolve such dispute through
good faith negotiation. If Seller and Buyer are unable to resolve such dispute
within five (5) days after the end of the Buyer Objection Period (or if Buyer
fails to object to the Interim Adjustment Amount within the Buyer Objection
Period), then, if the Interim Adjustment Amount not disputed in good faith by
Buyer (or, if Buyer fails to object to the Interim Adjustment Amount within the
time period specified above, the Interim Adjustment Amount) (the “Non-Disputed
Interim Adjustment Amount”) is greater or less than the Non-Disputed Initial
Adjustment Amount, then on the Interim Adjustment Date (1) to the extent that
the Non-Disputed Interim Adjustment Amount exceeds the Non-Disputed Initial
Adjustment Amount, Buyer shall pay to Seller the amount of such excess, and (2)
to the extent that the Non-Disputed Interim Adjustment Amount is less than the
Non-Disputed Initial Adjustment Amount, Seller shall pay to Buyer the amount of
such deficiency. Any amount paid pursuant to this Section 3.3(f)(ii)(B) shall be
paid with interest calculated at the prime rate of the JP Morgan Chase Bank in
effect on the Closing Date and applicable to the period from the Closing Date to
the date of payment, and shall be paid by Wire Transfer. The “Interim Adjustment
Date” as used herein means (x) if Buyer does not dispute the Interim Adjustment
Amount contained in the Post-Closing Adjustment Certificate pursuant to
Section 3.3(f)(ii)(A), the sixtieth (60th) day after Buyer’s receipt of the
Post-Closing Adjustment Certificate, or (y) if Buyer disputes the Interim
Adjustment Amount contained in the Post-Closing Adjustment Certificate pursuant
to Section 3.3(f)(ii)(A), the tenth (10th) day following the expiration of the
Buyer Objection Period. Any good faith dispute with respect to the Interim
Adjustment Amount shall be resolved in connection with the adjustment provided
in Section 3.3(f)(iii) below.

20

--------------------------------------------------------------------------------




(iii)          (A)  Buyer and Seller shall submit any remaining dispute with
respect to the Interim Adjustment Amount for determination and resolution to the
Independent Accounting Firm, which shall be instructed to determine and report
upon such remaining disputed amounts to Buyer and Seller within twenty (20)
Business Days after the engagement of such Independent Accounting Firm, and such
report shall be final, binding and conclusive on Buyer and Seller with respect
to such remaining disputed amounts. The fees and disbursements of the
Independent Accounting Firm in connection with the resolution of such disputed
amounts shall be borne equally by Buyer and Seller.


(B)  If the Final Adjustment Amount is greater or less than the Non-Disputed
Interim Adjustment Amount, then, within five (5) Business Days following the
determination by the Independent Accounting Firm in accordance with
Section 3.3(f)(iii)(A), (1) to the extent that the Final Adjustment Amount
exceeds the Non-Disputed Interim Adjustment Amount, Buyer shall pay to Seller
the amount of such excess, and (ii) to the extent that the Final Adjustment
Amount is less than the Non-Disputed Interim Adjustment Amount, Seller shall pay
to Buyer the amount of such deficiency. Any amount paid pursuant to this Section
3.3(f)(iii)(B) shall be paid with interest calculated at the prime rate of the
JP Morgan Chase Bank in effect on the Closing Date and applicable to the period
from the Closing Date to the date of payment, and shall be paid by Wire
Transfer.

21

--------------------------------------------------------------------------------




ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as otherwise set forth in a Schedule or an Updated Schedule hereto or in
the Stock Options List, the Contracts List or the Insurance and Bond List,
Seller hereby represents and warrants to Buyer as of the date hereof:


Section 4.1    Organization and Related Matters.
 
(a)    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of New York and has the corporate
power and authority to carry on its business as it is now being conducted and to
own, lease or operate all of its properties and assets, and is duly licensed or
qualified to do business and is in good standing in each state in which the
nature of the business there conducted by it or the character of the assets
there owned by it makes such qualification or licensing necessary, except where
the failure to be so qualified or licensed would not, individually or in the
aggregate, have a Material Adverse Effect.


(b)    Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of New York and has the corporate power and
authority to own the Shares.


(c)    Except as set forth on Schedule 4.1(c), the minute books of the Company
and the Subsidiaries contain accurate records of all meetings and accurately
reflect all other actions taken by the stockholders, Boards of Directors and all
committees of the Boards of Directors of the Company and the Subsidiaries,
except where the failure to keep such records or accurately reflect all actions
taken would not have a material effect on the conduct of the business of the
Company and the Subsidiaries, taken as a whole. Except as set forth on Schedule
4.1(c), Seller has made complete and accurate copies of all such minute books
and the stock register of the Company and each Subsidiary available for review
by Buyer.


Section 4.2    Subsidiaries.
 
(a)    Except as set forth on Schedule 4.2, all of the outstanding shares of
capital stock of, and limited liability member interests in, the Subsidiaries,
as applicable, are owned beneficially and of record, directly or indirectly, by
the Company, free and clear of any Encumbrances. Except as set forth on Schedule
4.2, each Subsidiary is duly organized, validly existing and in good standing
under the laws of the state of its organization, and, as applicable, has the
corporate or limited liability company power and authority to carry on its
business as now being conducted and to own, lease and operate all of its
properties and assets. Each Subsidiary is duly licensed or qualified to do
business and is in good standing in each state in which the nature of the
business there conducted by it or the character of the assets there owned by it
makes such qualification or licensing necessary, except where the failure to be
so qualified or licensed would not, individually or in the aggregate, have a
Material Adverse Effect.

22

--------------------------------------------------------------------------------




(b)    Except as set forth on Schedule 4.2 and except for the Subsidiaries,
there are no corporations, limited liability companies, partnerships, or other
entities in which the Company owns, of record or beneficially, any direct or
indirect equity interest or any right (contingent or otherwise) to acquire the
same.


Section 4.3    Authority; No Violation.
 
(a)    Seller has full corporate power and authority to execute and deliver this
Agreement, the Security Agreements and the other documents required to be
executed and delivered by Seller in connection herewith and therewith
(collectively, the “Seller Transaction Documents”) and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the other Seller Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly and validly approved
by all requisite corporate action on the part of Seller, and no other corporate
proceedings on the part of Seller are necessary to approve this Agreement and
the other Seller Transaction Documents and to consummate the transactions
contemplated hereby or thereby. This Agreement and each other Seller Transaction
Document has been duly and validly executed and delivered by Seller and
(assuming the due authorization, execution and delivery of this Agreement and
each other Seller Transaction Document by the other party or parties thereto)
constitute the valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms.

23

--------------------------------------------------------------------------------




(b)    Except as set forth on Schedule 4.3(b) and assuming that the filings,
notifications, authorizations, consents, orders and/or approvals referred to in
Section 4.4 are, as applicable, duly made and/or obtained, neither the execution
and delivery of this Agreement or any other Seller Transaction Document by
Seller, nor the consummation by Seller of the transactions contemplated hereby
or thereby to be performed by it, nor compliance by Seller with any of the terms
or provisions hereof or thereof, will (i) violate any provision of the
Certificate of Incorporation or Bylaws of Seller, the Company, or any
Subsidiary, or (ii) (A) violate any applicable law with respect to Seller, the
Company, any Subsidiary, or any of their respective properties or assets, (B)
result in the creation of any Encumbrance upon any of the Shares or upon any of
the assets or properties of the Company or any Subsidiary, or (C) violate,
conflict with, result in a breach of any provision of, or constitute a default
under, any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which Seller, the Company, or any
Subsidiary is a party, or by which Seller, the Company, or any Subsidiary or any
of their respective properties or assets may be bound or affected, except, with
respect solely to clause (C) above, for such violations, Encumbrances,
conflicts, breaches or defaults which would not, individually or in the
aggregate, have a Material Adverse Effect.


Section 4.4    Consents and Approvals.


Except for (i) the filings, notifications, authorizations, consents, orders or
approvals listed in Schedule 4.4, and (ii) such other filings, notifications,
authorizations, consents, orders or approvals, the failure of which to make or
obtain would not, individually or in the aggregate, have a Material Adverse
Effect, no authorizations, consents, orders or approvals of or filings or
notifications to any Governmental Authority or third party are necessary in
connection with the execution and delivery by Seller of this Agreement or any
other Seller Transaction Document, and the consummation by Seller of the
transactions contemplated hereby or thereby. For the avoidance of doubt, Seller
and Buyer specifically acknowledge and agree that Section 6.5, rather than this
Section 4.4, governs their respective obligations with respect to making,
obtaining and rendering cooperation in connection with the filings,
notifications, authorizations, consents, orders and/or approvals listed in
Schedules 4.4 and 5.3.

24

--------------------------------------------------------------------------------




Section 4.5    Stock Ownership.  The authorized equity securities of the Company
consist of 250,000,000 shares of common stock, par value $0.001 per share, of
which 50,000,000 shares are issued and outstanding and constitute the Shares.
Seller owns beneficially and of record all of the Shares, free and clear of all
Encumbrances. Except to the extent that any of the options set forth on the
Stock Options List are exercised during the Interim Period and, subject to the
penultimate sentence of Section 6.10(g), the Company is required to issue stock
of the Company in connection therewith, upon consummation of the transactions
contemplated hereby, Buyer will own all of the issued and outstanding capital
stock of the Company free and clear of all Encumbrances. Seller has the full and
unrestricted power to sell, assign, transfer and deliver the Shares to Buyer
upon the terms and subject to the conditions of this Agreement free and clear of
Encumbrances. Except to the extent that any of the options set forth on the
Stock Options List are exercised during the Interim Period and, subject to the
penultimate sentence of Section 6.10(g), the Company is required to issue stock
of the Company in connection therewith, there are no shares of capital stock of
the Company issued or outstanding other than the Shares. All of the Shares are
duly authorized, validly issued, fully paid, nonassessable and free of any
preemptive rights. By letter of even date herewith, Seller provided to Buyer a
list (the “Stock Options List”) setting forth, as of the date hereof, (i) the
names of all Persons who have been granted options to purchase capital stock of
the Company pursuant to the Company Option Plan (other than those options which
have terminated, expired or been forfeited), (ii) the maximum number of shares
of capital stock of the Company subject to such options, (iii) the duration of
such options, (iv) the minimum strike price of such options and (v) certain
information pertaining to the vesting of options issued under the Company Option
Plan. None of the options set forth on the Stock Options List have been
exercised as of the date hereof. Except as set forth on the Stock Options List,
there is no outstanding option, warrant, right, subscription, call, unsatisfied
preemptive right, convertible or exchangeable security, or other agreement or
right of any kind to purchase or otherwise acquire any capital stock of the
Company. Except as set forth on Schedule 4.5, all of the issued and outstanding
shares of capital stock of, and limited liability member interests in, the
Subsidiaries, as applicable, are duly authorized, validly issued, fully paid,
nonassessable and free of any preemptive rights, and are owned beneficially and
of record by the Company or another of the Subsidiaries, free and clear of all
Encumbrances. Except as set forth on Schedule 4.5, there is no outstanding
option, warrant, right, subscription, call, unsatisfied preemptive right,
convertible or exchangeable security, or other agreement or right of any kind to
purchase or otherwise acquire, in each case from the Company or any Subsidiary,
any capital stock of, or limited liability member interests in any Subsidiary,
as applicable. Except as set forth on Schedule 4.5, there is no outstanding
security of any kind convertible into or exchangeable for the capital stock of,
or limited liability member interests in, any Subsidiary, as applicable, and
there is no outstanding contract or other agreement of Seller, the Company, or
any Subsidiary to purchase, redeem or otherwise acquire any outstanding shares
of capital stock of, or limited liability member interests in, the Company or
any Subsidiary, as applicable. None of the outstanding equity securities or
other securities of the Company or any Subsidiary was issued in violation of the
Securities Act of 1933, as amended, or any other applicable law.

25

--------------------------------------------------------------------------------




Section 4.6    Financial Statements.


(a)    Seller has previously made available to Buyer true and correct copies of
audited consolidated financial statements for the Company and the Subsidiaries
as of and for the years ended December 31, 2004, 2003 and 2002 (collectively,
the “Company GAAP Financial Statements”) and interim unaudited consolidated
financial statements for the Company and the Subsidiaries as of and for the
quarterly period ended September 30, 2005 (the “Interim Financial Statements”).
Each of the balance sheets included in the Company GAAP Financial Statements
fairly presents in all material respects the financial position of the Company
and the Subsidiaries as of its date and each of the statements of operations and
cash flow statements included in the Company GAAP Financial Statements fairly
presents in all material respects the results of operations and cash flows of
the Company and the Subsidiaries for the period therein set forth, in each case
in accordance with GAAP applied on a consistent basis (except as may be
disclosed in the notes thereto and except as set forth on Schedule 4.6). Except
as set forth on Schedule 4.6, the Interim Financial Statements were prepared in
a manner consistent with that employed in the Company GAAP Financial Statements.
The Interim Financial Statements do not contain footnote disclosures and are
subject to normal recurring year-end adjustments, but otherwise fairly present
in all material respects the financial position and results of operations of the
Company and the Subsidiaries for the periods and as of the dates therein set
forth.

26

--------------------------------------------------------------------------------




(b)    Except as set forth on Schedule 4.6, the books of account and other
financial records of the Company and each Subsidiary: (i) reflect all material
items of income and expense and all material assets and liabilities required to
be reflected therein in accordance with GAAP applied on a basis consistent with
the past practices of the Company and the Subsidiaries or statutory accounting
principles, as applicable, (ii) are in all material respects complete and
correct and do not contain or reflect any material inaccuracies or
discrepancies, and (iii) have been maintained in accordance with good business,
accounting and actuarial practices, as applicable.


Section 4.7    No Other Broker. Other than Morgan Stanley & Co. Incorporated,
the fees and expenses of which will be paid by Seller, no broker, finder or
similar intermediary has acted for or on behalf of Seller or the Company or the
Subsidiaries, or is entitled to any broker’s, finder’s or similar fee or other
commission from Seller, the Company or the Subsidiaries, in connection with this
Agreement or the transactions contemplated hereby.


Section 4.8    Legal Proceedings.  Except as set forth on Schedule 4.8, there
are no pending, and no officer of the Company or any Subsidiary has received any
written notice threatening any, actions, investigations or proceedings against
or otherwise affecting the Company or any Subsidiary or any of their respective
properties or assets, or challenging the validity or propriety of the
transactions contemplated by this Agreement, and there is no injunction, order,
judgment or decree imposed upon the Company or any Subsidiary, or any of their
respective properties or assets.

27

--------------------------------------------------------------------------------




Section 4.9    No Undisclosed Liabilities.  Except for (i) those liabilities or
items set forth on Schedule 4.9, (ii) those liabilities that are reflected or
reserved against on the Company GAAP Financial Statements or the Interim
Financial Statements, and (iii) liabilities incurred since September 30, 2005 in
the ordinary course of business consistent with past practice, no liabilities
have been incurred by the Company or the Subsidiaries other than those that
would not, individually or in the aggregate, have a Material Adverse Effect.


Section 4.10   Compliance with Applicable Law.
 
(a)    Except as set forth on Schedule 4.10, each of the Company and the
Subsidiaries holds in full force and effect all material licenses, franchises,
permits and authorizations, other than Environmental Permits (which are
addressed solely in Section 4.18), (“Permits”) necessary for the lawful
ownership and use of their respective properties and assets and the conduct of
their respective businesses (as currently conducted) under applicable laws
relating to the Company and the Subsidiaries, and there has been no material
violation of any Permit nor has Seller, the Company or any Subsidiary received
written notice asserting any such violation.


(b)    Except as set forth on Schedule 4.10 and except to the extent that any
Company Employee Plans are or may be subject to the requirements of Section 409A
of the Code, each of the Company and the Subsidiaries is in compliance in all
material respects with each applicable law relating to it or any of its assets,
properties or operations; provided, however, that, notwithstanding the foregoing
or anything to the contrary in this Agreement, the Seller’s representations and
warranties concerning Benefit Plans are governed solely by Section 4.13.


Section 4.11   Absence of Certain Changes.  Except (i) as set forth on Schedule
4.11, (ii) as reflected on the Company GAAP Financial Statements or the Interim
Financial Statements, (iii) as otherwise contemplated or permitted by this
Agreement, including Section 6.1 hereof, or (iv) as otherwise approved by the
prior written consent of Buyer, since December 31, 2004, the Company and the
Subsidiaries, taken as a whole, (x) have conducted their business in the
ordinary course of business consistent with past practice and (y) have not:

28

--------------------------------------------------------------------------------





 
(a)
taken any action, or failed to take any action, that has caused the assets or
properties (whether tangible or intangible) of the Company or any Subsidiary to
be subjected to any Encumbrance;




 
(b)
made any change in its fiscal year, except as required by law, GAAP or statutory
accounting practices of its state of domicile or made any change in its
accounting methods, principles or practices or any change in depreciation or
amortization policies or rates therefor adopted by it;




 
(c)
issued, sold, pledged, encumbered or disposed of, any of its capital stock,
notes, bonds or other securities, or any option, warrant or other right to
acquire the same;




 
(d)
split, combined or reclassified any shares of capital stock, or redeemed,
repurchased or otherwise acquired any of its capital stock;




 
(e)
merged with, entered into a consolidation with or acquired or sold an interest
of 5% or more in any Person or acquired or sold, in one transaction or a series
of related transactions, a substantial portion of the assets or business of any
Person or any division or line of business thereof, or otherwise acquired or
sold any assets or securities (other than fixed maturity securities, cash and
short-term investments) with an aggregate value in excess of $250,000 other than
in the ordinary course of the Company’s business consistent with past practice
and other than the granting of any indefeasible rights to use (“IRUs”), any IRU
calls or any calls on equipment;


29

--------------------------------------------------------------------------------





 
(f)
except as required by law, rule or regulation or any collective bargaining
agreement, except as may relate to Section 409A of the Code and except for
increases in the ordinary course of business consistent with past practice,
granted or committed to any increase, or announced any increase, in the wages,
salaries, compensation, bonuses, incentives, pension or other benefits payable
to any of its senior officers who in the preceding twelve (12) months received
compensation in excess of $200,000, or any director, including any increase or
change pursuant to any Benefit Plans;




 
(g)
amended its charter or Bylaws (or other organizational documents), except as
permitted under Section 6.12 hereof;




 
(h)
paid, discharged, settled or satisfied any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise) except (i)
where the amount that remains to be paid after the Closing Date is $250,000 or
less, (ii) for repayment of Indebtedness or (iii) for payment of contractual
obligations (other than Indebtedness) when due in the ordinary course of
business;




 
(i)
renewed, amended, modified or terminated any of its contracts or arrangements,
or assigned any of its rights, thereunder except (i) for such renewals,
amendments, modifications, terminations, or assignments, as well as the
expiration of contracts or agreements, as may be effectuated by the terms of
such contracts or arrangements without affirmative act by the Company or any of
the Subsidiaries, or (ii) as may have been made in the ordinary course of
business, or (iii) as would not materially alter any rights under such contract
or arrangement in a manner unfavorable to the Company or the Subsidiaries;


30

--------------------------------------------------------------------------------





 
(j)
declared, set aside or paid any dividend or other distribution on or in respect
of any shares of capital stock, other than dividends or distributions of
available cash; or




 
(k)
agreed, whether in writing or otherwise, to take any of the actions that Seller
represents in this Section 4.11 have not been taken, except as expressly
contemplated by this Agreement.



Section 4.12    Technology and Intellectual Property.
 
(a)    Except as set forth on Schedule 4.12 and subject to the changes in the
names of the Company and the Subsidiaries and to the reservation to Seller of
the rights, title and interests described in Section 6.12, the Company or a
Subsidiary owns or possesses, or has rights or licenses to use, the patents,
trademarks (including common law trademarks), service marks, copyrights
(including any registrations, applications or continuations relating to any of
the foregoing), trade names, technology, trade secrets, inventions, know-how and
computer programs which are necessary to carry on its business as currently
conducted (each, an “Intellectual Property Asset”), and, to the knowledge of
Seller, neither the Company nor any Subsidiary has engaged in any infringement
of the intellectual property rights of others with respect to any such
Intellectual Property Asset other than any infringements that, in the aggregate,
would not have a material effect on the conduct of the business of the Company
and the Subsidiaries, taken as a whole. Except as set forth on Schedule 4.12,
subject to the changes in the names of the Company and the Subsidiaries and to
the reservation to Seller of the rights, title and interests described in
Section 6.12, and subject to the receipt of any required consents or the
delivery of any required notifications (as set forth on Schedule 4.4), the
execution and delivery of this Agreement by Seller, and the consummation of the
transactions contemplated hereby, will neither cause the Company or any
Subsidiary to be in violation or default under any licenses, sublicenses or
other agreements to which the Company or any Subsidiary is a party and pursuant
to which the Company or any Subsidiary is authorized to use any Intellectual
Property Asset, nor entitle any other party to any such license, sublicense or
agreement to terminate such license, sublicense or agreement. Schedule 4.12 sets
forth a complete and correct list, as of the date hereof, of the trademarks that
are used in the business as currently conducted by the Company or any Subsidiary
and all registrations and applications for registration of any Intellectual
Property Assets. Except as set forth on Schedule 4.12, Seller has no knowledge
of any infringement by third parties of the Intellectual Property Assets.

31

--------------------------------------------------------------------------------




(b)    Except as set forth on Schedule 4.12 and subject to the changes in the
names of the Company and the Subsidiaries and to the reservation to Seller of
the rights, title and interests described in Section 6.12, to the knowledge of
Seller, the use of any Intellectual Property Asset in the business as currently
conducted by the Company or any Subsidiary does not breach, violate or infringe
any intellectual property rights of any third party and (except for the payment
of computer software or other licensing fees as set forth on Schedule 4.12) does
not require any payment for the use of any patent, trade name, service mark,
trade secret, trademark, copyright or other intellectual property right or
technology owned by any third party, other than any such breaches, violations,
infringements or payments that, in the aggregate, would not have a material
effect on the conduct of the business of the Company and the Subsidiaries, taken
as a whole.


Section 4.13    ERISA; Benefit Plans.


(a)    Schedule 4.13(a) sets forth a list, as of the date of this Agreement, of
all material deferred compensation, retirement, profit-sharing, and pension
benefit plans (as described in Section 3(2) of ERISA, whether or not subject to
ERISA) and all material incentive compensation plans, bonus plans, plans
providing for stock ownership, stock purchase, stock options, phantom stock,
severance, change in control, section 125 cafeteria (including any healthcare
flexible spending accounts), dependent care, medical care, dental care, vision
care, insurance (including death and disability), employee assistance, education
assistance or tuition assistance plans or programs, employee welfare benefit
plans (as defined in Section 3(1) of ERISA and whether or not subject to ERISA)
and any currently effective executive compensation or severance agreements,
written or otherwise, of Seller or Seller’s ERISA Affiliates as defined in
section 414(b), (c), (m) or (o) of the Code (“ERISA Affiliates”) that are not
maintained or sponsored by the Company or any of the Subsidiaries but (i) in
which Company Employees participate or (ii) to which the Company or any of the
Subsidiaries makes, or are required to make, contributions with respect to
certain Company Employees, or in which the Company or any of the Subsidiaries is
a participating employer (collectively, the “Seller’s Benefit Plans”). Although
the rights of Company Employees to participate further in Seller’s Benefit Plans
may be terminated in the manner specified under Section  6.10, none of the
Seller’s Benefit Plans will be terminated as a result of this Agreement.

32

--------------------------------------------------------------------------------




(b)    Schedule 4.13(b) sets forth a list, as of the date of this Agreement, of
all material deferred compensation, retirement, profit-sharing, and pension
benefit plans (as described in Section 3(2) of ERISA whether or not subject to
ERISA), and all material incentive compensation plans, bonus plans, plans
providing for stock ownership, stock purchase, stock options, phantom stock,
severance, change in control, section 125 cafeteria (including any healthcare
flexible spending account), dependent care, medical care, dental care, vision
care, insurance (including death and disability), employee assistance, education
assistance or tuition assistance plans or programs and employee welfare benefit
plans (as defined in Section 3(1) of ERISA) maintained or sponsored by the
Company or any of the Subsidiaries with respect to Company Employees, as well as
the written vacation/sick policy of the Company and the Subsidiaries, and any
executive employment, compensation or severance agreement, written or otherwise,
that was sponsored, entered into, or maintained by the Company or any of the
Subsidiaries, in each case during the six year period ending on the date of this
Agreement and for which the Company or any Subsidiary will incur any liability
after the Closing Date (the “Company Employee Plans” and, together with the
Seller’s Benefit Plans described in Section 4.13(a) above, the “Benefit Plans”).


Except, for purposes of Sections 4.13(c) through (i) below, as set forth on
Schedule 4.13(c): 


(c)    Copies of all Benefit Plans concerning which Buyer or Buyer’s Affiliates
will incur any liability after the Closing Date have been made available to
Buyer. Seller has also made available to Buyer descriptions of all lawsuits,
claims filed and pending (other than for benefits in the normal course),
grievances pending and similar formal actions pending with respect to the
Company Employee Plans of which Seller is aware. Except to the extent that any
Company Employee Plans are or may be subject to the requirements of Section 409A
of the Code, the Company Employee Plans are in compliance with the presently
applicable provisions of ERISA, the Code and other applicable laws, except for
such failures to fulfill such obligations or comply with such provisions which
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.

33

--------------------------------------------------------------------------------




(d)    None of the Company Employee Plans are employee pension benefit plans
within the meaning of Section 3(2) of ERISA. No pension benefit plan in whole or
in part sponsored, maintained or contributed to (or required to be contributed
to) by Seller or any of Seller’s ERISA Affiliates has been terminated or
partially terminated under circumstances that would result in any liability to
the Company or any Subsidiary under such plan or Title IV of ERISA.


(e)    As of the date of this Agreement, no more than three Company Employees,
each of whom formerly was employed by CECONY, participate in the Consolidated
Edison Retirement Plan. Company Employees participate in the Consolidated Edison
Thrift Savings Plan (401(k)Plan). Company Employees will no longer be eligible
to receive benefit accruals or contributions under the Consolidated Edison
Retirement Plan or the Consolidated Edison Thrift Savings Plan after the Closing
Date. Each of the Consolidated Edison Retirement Plan and the Consolidated
Edison Thrift Savings Plan has received a letter from the IRS evidencing the
IRS’s determination that each such plan is qualified under Section 401(a) of the
Code, as currently in effect, and nothing has occurred or failed to occur in
connection with the adoption, maintenance or operation of either such plan that
would cause the loss of such qualification.


(f)    Neither the Company, the Subsidiaries, the Seller, nor any ERISA
Affiliate participates or has ever participated in a Multiemployer Plan (as such
term is defined in Section 3(37) of ERISA or Section 4001(a)(3) of ERISA), nor
has the Seller or any ERISA Affiliate ever made a complete or partial withdrawal
from a Multiemployer Plan (as such term is defined in Section 3(37) of ERISA)
resulting in “withdrawal liability” (as such term is defined in Section 4201 of
ERISA), without regard to any subsequent waiver or reduction under Section 4207
or 4208 of ERISA.

34

--------------------------------------------------------------------------------




(g)    Contributions and any premiums that are required to be made by the
Seller, the Company, the Subsidiaries or any ERISA Affiliate pursuant to either
any Seller’s Benefit Plan or any Company Employee Plan, which may be subject to
Section 412 of the Code, or pursuant to a collective bargaining agreement, if
applicable, for each of the five consecutive plan years ending prior to the
Closing Date have been made on or before their respective due dates and a
reasonable amount has been accrued on the books of the Seller, the Company, the
Subsidiaries and/or any ERISA Affiliate, as applicable, for any such
contributions for the current plan year in accordance with GAAP.


(h)    Seller’s Affiliate, CECONY, currently maintains a retiree health program
for individuals who are participants in the Consolidated Edison Retirement Plan
and who meet certain other eligibility requirements. As of the date of this
Agreement, there are no more than three Company Employees who are participants
in the Consolidated Edison Retirement Plan due to their prior employment with
CECONY and who would be eligible to receive retiree health benefits if the other
eligibility requirements for such benefits were satisfied, but for whom such
other eligibility requirements will not be satisfied if the Closing occurs
before the date on which either Buyer or Seller may terminate this Agreement
pursuant to Section 10.1(a)(iii). In any event, pursuant to the terms of Section
6.10(b), neither the Company nor the Subsidiaries will be obligated to make any
payments to (i) any Company Employee (including any Company Employee described
in the immediately preceding sentence) who may be (or may become) entitled to
benefits under the retiree health program described in the first sentence of
this Section 4.13(h) for, or with respect to, such benefits or (ii) such retiree
health plan with respect to any Company Employee after the Closing Date. Other
than (i) the potential retiree medical benefits described in the first sentence
of this paragraph (h), (ii) the right to obtain continued health coverage under
applicable COBRA provisions, and (iii) the right of certain employees pursuant
to the Company CIC Plan or the Company Key Employee CIC Plan for a limited
period of time after the Closing Date as described in such Company CIC Plan or
such Company Key Employee CIC Plan, as applicable, to participate in the medical
plan maintained by the Company or the Subsidiaries after the Closing Date,
neither the Company nor the Subsidiaries (A) have any plans or arrangements that
provide for medical coverage after termination of employment with the Company or
(B) sponsor, maintain, participate in, or contribute to (or have any obligation
to contribute to) any voluntary employee benefit association intended to be
exempt under Section 501(c)(9) of the Code.  

35

--------------------------------------------------------------------------------




(i)    Other than routine claims for benefits, there are no claims pending or,
to the knowledge of Seller, threatened, against any Company Employee Plan or
against the assets of any Company Employee Plan or of the Company with respect
to any Company Employee Plan, nor are there any current or, to the knowledge of
Seller, threatened, liens on the assets of any Company Employee Plan or of the
Company with respect to any Company Employee Plan. Except to the extent that any
Company Employee Plans are or may be subject to the requirements of Section 409A
of the Code, the Company and the Subsidiaries have performed all material
obligations required to be performed by them under the Company Employee Plans.  


Section 4.14    Taxes. Except as set forth on Schedule  4.14:


(a)    The Company and the Subsidiaries (and any affiliated group of which the
Company or any Subsidiary is a member (the “Affiliated Group”)) have timely
filed with the appropriate Taxing Authorities all Tax Returns required to be
filed (taking into account all valid extensions) and all such Tax Returns are
complete and accurate and were prepared in compliance with all laws and
regulations. The Company and the Subsidiaries have paid on a timely basis all
Taxes that were due and payable and each member of the Affiliated Group has paid
all Taxes for which the Company or any Subsidiary may be liable that were due
and payable with respect to all affiliated periods. Neither the Company nor any
Subsidiary is or will be liable for amounts pursuant to the Tax Allocation
Agreement or any other tax sharing agreement, indemnity or similar agreement or
arrangement. The unpaid Taxes of the Company and the Subsidiaries for tax
periods through September 30, 2005 do not exceed the accruals and reserves for
Taxes (excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the Interim
Financial Statements;
 
36

--------------------------------------------------------------------------------


 
(b)    All Taxes that are due and payable by the Company and the Subsidiaries
before the date hereof have been timely paid, except such Taxes, if any, as (i)
are being contested in good faith, (ii) are set forth on Schedule 4.14 and (iii)
as to which adequate reserves have been provided in the relevant financial
statements;


(c)    There are no Encumbrances on any of the assets of the Company or any
Subsidiary that arose in connection with any failure to pay any Taxes (other
than Taxes that are not due as of the date hereof);


(d)    Except to the extent that any Benefit Plans are or may be subject to the
requirements of Section 409A of the Code, the Company and the Subsidiaries have
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party;
 
(e)    No audit or other administrative or court proceeding exists or has been
initiated with regard to any Tax Returns of the Company or any Subsidiary, and
neither the Company nor any Subsidiary has received any notice that any such
material audit or other administrative or court proceeding is pending or
threatened with respect to any Tax Return filed by or with respect to the
Company or any Subsidiary;
 
(f)    Neither the Company nor any Subsidiary has requested an extension of time
within which to file any Tax Return in respect of any taxable year which has
subsequently not been filed and no outstanding waivers or comparable consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns has been given by or on behalf of the Company or any
Subsidiary;


(g)    For purposes of determining whether Seller has satisfied the conditions
to Closing set forth in Section 8.1(a), but not for purposes of determining
Seller’s indemnity obligations under Section 7.1(a), any representation or
warranty with respect to Taxes contained in this Section 4.14 shall be deemed to
be accurate unless an inaccuracy contained therein would have, individually or
in the aggregate, a Material Adverse Effect;

37

--------------------------------------------------------------------------------




(h)    Neither the Company nor any Subsidiary: (i) is a "consenting corporation"
within the meaning of Section 341(f) of the Code, and none of the assets of the
Company or the Subsidiaries are subject to an election under Section 341(f) of
the Code; (ii) has been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(l)(A)(ii) of the Code; (iii) has made any payments,
is obligated to make any payments, or is a party to any agreement that could
obligate it to make any payments that would be treated as an "excess parachute
payment" under Section 280G of the Code (without regard to Section 280G(b)(4) of
the Code) or similar provision of foreign, state or local law; (iv) has been a
member of any affiliated, consolidated, combined, unitary or similar group other
than an Affiliated Group referred to in Section 4.14(a); (v) is a person other
than a United States person within the meaning of the Code; (vi) has or has been
engaged in a trade or business or a permanent establishment in any jurisdiction
outside the United States; (vii) is a United States shareholder as defined in
Section 951(b) of the Code of a controlled foreign corporation as defined in
Section 957 of the Code; or (viii) is a shareholder of a passive foreign
investment company as defined in Section 1297 of the Code;


(i)    There is no limitation on the utilization by either the Company or any
Subsidiary of its net operating losses, built-in losses, Tax credits, or similar
items under Sections 382, 383, or 384 of the Code or comparable provisions of
state law (other than any such limitation arising as a result of the
consummation of the transactions contemplated by this Agreement);


(j)    No proceeding exists or has been initiated by any Governmental Authority
for a jurisdiction in which no Tax Return is filed or with respect to the
Company and the Subsidiaries that may lead to an assertion that the Company or
any Subsidiary may be subject to Tax liability in such jurisdiction, and neither
the Company nor any Subsidiary has received any written notice that any such
proceeding is pending or threatened with respect to the Company or any
Subsidiary. Neither the Company nor any Subsidiary has commenced activities in
any jurisdiction which will result in an initial filing of any Tax Return with
respect to Taxes imposed by a Governmental Authority that it had not previously
been required to file in the immediately preceding taxable period;

38

--------------------------------------------------------------------------------




(k)    There are no requests for rulings from a Taxing Authority outstanding
with respect to the Company or any Subsidiary;
 
(l)    Each asset with respect to which the Company or any Subsidiary claims
depreciation, amortization or similar expense for Tax purposes is owned for Tax
purposes by the Company or the Subsidiary that claims such depreciation,
amortization or similar expense;


(m)    Neither the Company nor any Subsidiary has constituted either a
“distributing corporation” or a “controlled corporation” in connection with a
distribution described in Section 355 of the Code;


(n)    The Company and Subsidiaries are members of a “selling consolidated
group” within the meaning of Section 1.338(h)(10)-1(b)(2) of the Treasury
Regulations, and Seller is eligible to make an election under Section 338(h)(10)
of the Code with respect to the Company and the Subsidiaries (any comparable
election under state, local or foreign tax law);


(o)    Neither the Company nor any Subsidiary has participated, directly or
indirectly, in a transaction which is described in Sections 1.6011-4(b)(2) or
1.6011-4(b)(3) of the Treasury Regulations; and


(p)    Neither the Company nor any Subsidiary has participated in or cooperated
with any international boycott within the meaning of Section 999 of the Code.


Section 4.15    Contracts.
 
(a)    By letter of even date herewith, Seller provided to Buyer a complete and
accurate list (the “Contracts List”) setting forth, as of the date hereof, (i)
all contracts pursuant to which (A) the Company or any Subsidiary is a party and
(B) the Company or any Subsidiary has non-contingent obligations to the contract
counterparty in excess of $100,000 per calendar year, (ii) all contracts
pursuant to which (A) the Company or any Subsidiary is a party and (B) the
contract counterparty has non-contingent obligations to the Company or any
Subsidiary for monthly recurring charges of at least $8,333, (iii) all contracts
that limit or purport to limit the Company or any Subsidiary in any line of
business or with any Person or in any geographic area and (iv) all contracts and
agreements relating to Indebtedness of the Company or any Subsidiary, in each
case other than Leases and Necessary Leases (the foregoing contracts are
referred to herein collectively as the “Contracts”). Except as set forth on the
Contracts List, neither Seller, the Company, nor any Subsidiary has received
written notice of a cancellation of or an intent to cancel any Contract.

39

--------------------------------------------------------------------------------




(b)    Except as set forth on the Contracts List, assuming the due
authorization, execution and delivery by the other parties thereto, each
Contract is legal, valid, binding, and enforceable against the other parties
thereto, is in full force and effect, and will not cease to be in full force and
effect as a result of the consummation of the transactions contemplated by this
Agreement, nor will the consummation of the transactions contemplated by this
Agreement constitute a breach or default under such Contract.


(c)    Except as set forth on the Contracts List, (i) no officer of the Company
has received any notice of any breach under any Contract, other than such
breaches or defaults by the Company or any Subsidiary which would cost less than
$250,000 in the aggregate for the Company or any Subsidiary to cure, and (ii) to
the knowledge of Seller, no other party to any Contract is in breach thereof or
default thereunder.


(d)    Schedule 4.15(d) sets forth a complete and accurate list of all
Seller-Provided Indebtedness.


(e)    The Contracts List sets forth, as of the date hereof, (i) all contracts
pursuant to which (A) the Company or any Subsidiary is a party and (B) the
Company or any Subsidiary has non-contingent obligations to the contract
counterparty greater than $25,000 but less than $100,000 per calendar year, and
(ii) all contracts pursuant to which (A) the Company or any Subsidiary is a
party and (B) the contract counterparty has non-contingent obligations to the
Company or any Subsidiary for monthly recurring charges of more than $2,083 but
less than $8,333, in each case other than Leases and Necessary Leases.

40

--------------------------------------------------------------------------------




(f)    Con Edison Communications, LLC (“CECLLC”) has timely notified the Port
Authority of New York and New Jersey (the “Port Authority”) of CECLLC’s election
to extend the term of the letting under the Agreement of Lease Tunnel Duct
between the Port Authority and Telergy Network Services, Inc., dated October 24,
2000 (the “Port Authority Lease”), for the first five-year extension period
referenced in Section 4(b)(i) of the Port Authority Lease. The Port Authority
Lease is a Necessary Lease that is subject to the representations and warranties
applicable to Necessary Leases in Section 4.20(c).


Section 4.16    Title to Assets. Except as set forth in Schedule 4.16 and except
for Encumbrances reflected in the financial statements of the Company as of
December 31, 2004 or September 30, 2005, the Company and the Subsidiaries have,
as applicable, good title to, or valid and subsisting leasehold interests in,
all personal property and other assets on their books and reflected on the
Company’s balance sheet at December 31, 2004 and September 30, 2005 included as
part of the Company GAAP Financial Statements and the Interim Financial
Statements, respectively, or acquired in the ordinary course of business
consistent with past practice since December 31, 2004 or September 30, 2005, as
appropriate, which would have been required to be reflected on such balance
sheet if acquired on or prior to such date, in each case other than assets which
have been disposed of in the ordinary course of business consistent with past
practice. None of the properties and assets of the Company or any Subsidiary is
subject to any Encumbrance, except for Encumbrances set forth on Schedule 4.16
or reflected in the financial statements of the Company as of December 31, 2004
or September 30, 2005. 


Section 4.17    Transactions with Certain Persons. Except as set forth on
Schedule 4.17, neither any officer, director or employee of Seller, the Company
or any Subsidiary, nor, to the knowledge of Seller, any officer, director or
employee of any Affiliate of Seller, the Company or any Subsidiary, nor any
member of any such Person’s immediate family, is now a party to any transaction
with the Company or any Subsidiary, including any contract or other binding
arrangement (i) providing for the furnishing of services by such Person (except
in such Person’s capacity as an officer, director, employee or consultant), (ii)
providing for the rental of real or personal property from such Person, or (iii)
otherwise requiring payments (whether pursuant to indebtedness or otherwise) to
such Person (other than for services as an officer, director, employee or
consultant of Seller, the Company, any Subsidiary or any of their respective
Affiliates).

41

--------------------------------------------------------------------------------




Section 4.18    Environmental Laws. Except as set forth on, and subject to,
Schedule 4.18: (i) the Company and each Subsidiary is in material compliance
with all applicable Environmental Laws, and possesses and is in material
compliance with all Environmental Permits required under such laws for the
conduct of its business operations, (ii) there are no past events or conditions
that would give rise to any material liability of the Company or any Subsidiary
under any Environmental Law, (iii) there has been no release of hazardous
materials at any property owned, or operated by the Company or any Subsidiary
now or in the past that would give rise to any material liability of the Company
or any Subsidiary under any Environmental Law and (iv) no written notice,
demand, request for information, citation or complaint has been received by the
Company or any Subsidiary from, and no action or proceeding is pending or
threatened by, any Governmental Authority against the Company or any Subsidiary,
with respect to any Environmental Law.


Section 4.19    Insurance Coverage. Seller shall provide to Buyer, by letter of
even date herewith and by a subsequent letter delivered on or prior to the
Closing Date, a list (the “Insurance and Bond List”) setting forth, as of the
date hereof and as of the Closing Date, respectively, (i) the insurance carrier,
policy number, limits, expiration date and determinant of coverage (claims made
or occurrence) of the insurance covering the assets, business, equipment,
properties, operations, employees, officers or directors of the Company or any
Subsidiary, which insurance, subject to expiration of the insurance policies in
accordance with their terms and the actions contemplated by Section 6.18, is in
full force and effect, and (ii) the bond number, bond amount and term of the
surety bonds under which the Company or any Subsidiary is the principal.

42

--------------------------------------------------------------------------------




Section 4.20    Real Property.
 
(a)    Neither the Company nor any Subsidiary owns any real property.


(b)    Schedule 4.20(b) lists all leases of, and licenses for, real property to
which the Company or any Subsidiary is a party (collectively, the “Leases”).


(c)    Except as set forth on Schedule 4.20(c), with respect to any Lease set
forth on Schedule 4.20(b) that is necessary for the Company and the Subsidiaries
to perform their respective obligations under the Contracts (collectively, the
“Necessary Leases”): (i) such Necessary Lease is legal, valid, binding,
enforceable and in full force and effect and represents the entire agreement
between the respective landlord and tenant with respect to such property; (ii)
subject to the receipt of any consent or the delivery of any notification
required under such Necessary Lease (all of which are set forth on
Schedule 4.4), such Necessary Lease will not cease to be legal, valid, binding,
enforceable and in full force and effect on terms identical to those currently
in effect (except to the extent any such Necessary Lease is amended in
connection with the transactions contemplated by this Agreement) as a result of
the consummation of the transactions contemplated by this Agreement; (iii)
subject to the receipt of any consent or the delivery of any notification
required under such Necessary Lease (all of which are set forth on Schedule
4.4), the consummation of the transactions contemplated by this Agreement will
not constitute a breach or default under such Necessary Lease or otherwise give
the landlord a right to terminate such Necessary Lease; (iv) neither Seller, the
Company nor any Subsidiary has received any notice of cancellation or
termination under such Necessary Lease and no lessor has any right of
termination or cancellation under such Necessary Lease except in connection with
the default of Seller, the Company or a Subsidiary, as applicable, thereunder;
(v) neither Seller, the Company nor any Subsidiary has received any notice of a
breach or default under such Necessary Lease, which breach or default has not
been cured; (vi) neither Seller, the Company nor any Subsidiary has granted to
any other Person any rights, adverse or otherwise, under such Necessary Lease;
(vii) neither Seller, the Company nor any Subsidiary, nor, to the knowledge of
Seller, any other party to such Necessary Lease, is in breach or default in any
material respect, and, to the knowledge of Seller, no event has occurred that,
with notice or lapse of time would constitute such a breach or default or permit
termination, modification or acceleration under such Necessary Lease; and (viii)
the rental set forth in such Necessary Lease is the actual rental being paid,
and there are no separate agreements or understandings with respect to the same.

43

--------------------------------------------------------------------------------




(d)    Schedule 4.20(d) sets forth a complete and accurate list of the Leases
that are not necessary for the Company and the Subsidiaries to provide services
to their customers as of the date hereof (the “Unnecessary Leases”).


(e)    There are no condemnation proceedings or eminent domain proceedings of
any kind pending or, to the knowledge of Seller, threatened against any real
property leased by the Company or any Subsidiary.


Section 4.21    Receivables. All receivables (whether notes, accounts or
otherwise) of the Company and the Subsidiaries have been recorded in accordance
with GAAP. No discount from any receivable has been made or agreed to (other
than contingency payment discounts or discounts based on early payment, in each
case in the ordinary course of business consistent with past practice), and none
represents billings prior to actual sale of goods or provision of services,
except to the extent that the contract or arrangement underlying a receivable
contemplates billings or payment prior to actual sale of goods or provision of
services. By letter of even date herewith, Seller provided to Buyer a list (the
“Accounts Receivable List”) that sets forth the aging of the accounts receivable
of the Company and the Subsidiaries as of September 30, 2005.


Section 4.22    Labor and Employee Relations. The Company is not, and no
Subsidiary is, a party to or bound by any collective bargaining agreement with
any labor organization, group or association covering any of its employees, and,
to the knowledge of Seller, there is no attempt to organize any employees of the
Company or any Subsidiary by any person, unit or group seeking to act as their
bargaining agent. No union representation elections relating to Company
Employees have been scheduled by any governmental agency or authority, no
organizational effort is being made with respect to any Company Employees, and
there is no investigation of the Company or any Subsidiary employment policies
or practices by any governmental agency or authority pending or, to the
knowledge of Seller, threatened. Neither the Company nor any Subsidiary is
currently, and neither the Company nor any Subsidiary has been within the last
three years, involved in labor negotiations with any unit or group seeking to
become the bargaining unit for any Company Employees. Neither the Company nor
any Subsidiary has experienced any work stoppages during the last three years,
and, to the knowledge of Seller, no work stoppage is planned. The
representations and warranties in this Section are subject to the matters set
forth in Schedule 4.22.

44

--------------------------------------------------------------------------------




Section 4.23    Certain Employees. Except as described on Schedule 4.23 and
except for the Benefit Plans, no Company Employee has an employment agreement or
understanding, whether oral or written, with the Company or any Subsidiary which
is not terminable on notice by the Company or any Subsidiary without cost or
other liability to the Company or any Subsidiary. Except as otherwise set forth
on Schedule 4.23, neither the Company nor any Subsidiary has received any
written notice from any person listed on Schedule 4.23 pursuant to which such
person has indicated that he or she intends to terminate his or her employment
or seek a material change in his or her duties or status. As of the dated
hereof, all Company Employees are employed by Con Edison Communications, Inc.
(“CECI”) and their services are leased to CECLLC pursuant to the Employee
Leasing Agreement, dated as of January 1, 2002, between CECI and CECLLC, as it
may be amended from time to time.


Section 4.24    Tangible Properties. Seller has made available for review by
Buyer maps of the network which is owned or leased by the Company or the
Subsidiaries and each segment thereof, which maps (“Network Maps”) are described
in Schedule 4.24(a). Schedule 4.24(a) describes the approximate number of route
miles, fiber strand miles and manholes owned by the Company and the Subsidiaries
on a combined basis and the approximate number of fiber strand miles and
manholes that the Company and the Subsidiaries on a combined basis lease,
license or, pursuant to IRUs, use (collectively, the "Network Facilities").
Subject to the last sentence of Section 11.2(b) below, the Network Facilities
owned by the Company and the Subsidiaries are in such operating condition and
state of repair (giving due account to the age and length of use of the same,
ordinary wear and tear excepted) as is reasonably required to conduct the
business as it is currently conducted by the Company and the Subsidiaries and
provide the services currently provided by the Company and the Subsidiaries. The
Network Facilities are sufficient to conduct the business as it is currently
conducted by the Company and the Subsidiaries and provide the services currently
provided by the Company and the Subsidiaries. Except as shown on Schedule
4.24(a), the Company and each Subsidiary has good and marketable title free and
clear of all Encumbrances to the Network Facilities owned by it. With respect to
Network Facilities leased by the Company and each Subsidiary as lessee, all
leases, conditional sale contracts, franchises or licenses pursuant to which the
Company and each Subsidiary may hold or use (or permit others to hold or use)
such Network Facilities are valid and in full force and effect, and there is not
under any of such instruments any existing default or event of default or event
which with notice or lapse of time or both would constitute such a default. 

45

--------------------------------------------------------------------------------




Section 4.25    Banks, Brokers and Proxies. 
Schedule 4.25 sets forth:
 
(a)    the name of each bank, investment manager, trust company and stock or
other broker with which the Company and each Subsidiary maintains an account or
from which it borrows money;


(b)    the names of all persons authorized by the Company and each Subsidiary to
effect transactions therewith, or to have access to any safe deposit box or
vault; and


(c)    all proxies and powers of attorney of the Company and each Subsidiary or
Seller in matters concerning the business or affairs of the Company and each
Subsidiary and all agreements with third parties granting such third parties the
authority to bind the Company or any Subsidiary.

46

--------------------------------------------------------------------------------




ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF BUYER



Buyer hereby represents and warrants to Seller as follows:


Section 5.1    Organization and Related Matters.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.


Section 5.2    Authority; No Violation.
 
(a)    Buyer has full power and authority to execute and deliver this Agreement,
the Security Agreements and the other documents required to be executed and
delivered by Buyer in connection herewith and therewith (collectively, the
“Buyer Transaction Documents”) and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the other
Buyer Transaction Documents and the consummation of the transactions
contemplated hereby and thereby have been duly and validly approved by all
requisite action on the part of Buyer, and no other proceedings on the part of
Buyer are necessary to approve this Agreement and the other Buyer Transaction
Documents and to consummate the transactions contemplated hereby and thereby.
This Agreement and each other Buyer Transaction Document has been duly and
validly executed and delivered by Buyer and (assuming the due authorization,
execution and delivery of this Agreement by Seller and each other Buyer
Transaction Document by the other party or parties thereto) constitute the valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms.


(b)    Assuming that the filings, notifications, authorizations, consents,
orders and/or approvals referred to in Section 5.3 are, as applicable, duly made
and/or obtained, neither the execution and delivery of this Agreement or any
other Buyer Transaction Document by Buyer, nor the consummation by Buyer of the
transactions contemplated hereby or thereby to be performed by it, nor
compliance by Buyer with any of the terms or provisions hereof or thereof, will
(i) violate any provision of the Certificate of Incorporation or Bylaws or other
organizational documents of Buyer, or (ii) (A) violate any applicable law with
respect to Buyer or any of its properties or assets, or (B) violate, conflict
with, result in a breach of any provision of, or constitute a default under, any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which Buyer is a party, or by which Buyer or
any of its properties or assets, may be bound or affected, except, with respect
solely to clause (B) above, for such violations, conflicts, breaches or defaults
which would not, individually or in the aggregate, prevent or materially delay
the consummation of the transactions contemplated by this Agreement or the other
Buyer Transaction Documents or the performance by Buyer of any of its
obligations hereunder or thereunder.

47

--------------------------------------------------------------------------------




Section 5.3    Consents and Approvals. Except for (i) the filings,
notifications, authorizations, consents, orders or approvals listed in Schedule
5.3, and (ii) such other filings, notifications, authorizations, consents,
orders or approvals, the failure of which to make or obtain would not,
individually or in the aggregate, prevent or materially delay the consummation
of the transactions contemplated by this Agreement or the other Buyer
Transaction Documents or the performance by Buyer of any of its obligations
hereunder or thereunder, no authorizations, consents, orders or approvals of or
filings or notifications to any Governmental Authority or third party are
necessary in connection with the execution and delivery by Buyer of this
Agreement or any other Buyer Transaction Document, and the consummation by Buyer
of the transactions contemplated hereby or thereby. For the avoidance of doubt,
Seller and Buyer specifically acknowledge and agree that Section 6.5, rather
than this Section 5.3, governs their respective obligations with respect to
making, obtaining and rendering cooperation in connection with the filings,
notifications, authorizations, consents, orders and/or approvals listed in
Schedules 4.4 and 5.3.


Section 5.4    Legal Proceedings. Buyer is not a party to any, and there are no
pending or, to Buyer’s knowledge, threatened, actions or proceedings against or
otherwise affecting Buyer or its properties or assets or challenging the
validity or propriety of the transactions contemplated by this Agreement or any
other Buyer Transaction Document which, if adversely determined, would,
individually or in the aggregate, prevent or materially delay the consummation
of the transactions contemplated by this Agreement or the other Buyer
Transaction Documents or the performance by Buyer of any of its obligations
hereunder or thereunder, and there is no injunction, order, judgment, decree or
regulatory restriction imposed upon Buyer or its properties or assets which
would, individually or in the aggregate, prevent or materially delay the
consummation of the transactions contemplated by this Agreement or the other
Buyer Transaction Documents or the performance by Buyer of any of its
obligations pursuant to this Agreement.

48

--------------------------------------------------------------------------------




Section 5.5    Investment Intent of Buyer.  The Shares to be acquired under this
Agreement will be acquired by Buyer for its own account and not for the purpose
of a distribution. Buyer confirms that it has been afforded the opportunity to
ask questions and receive answers regarding the Company and the Subsidiaries and
has reviewed the data and information it requested from Seller and the Company
in connection with this Agreement.  Buyer will refrain from transferring or
otherwise disposing of any of the Shares acquired by it, or any interest
therein, in such manner as to violate any registration provision of the
Securities Act of 1933, as amended, or any applicable state securities law
regulating the disposition thereof. Buyer agrees that the certificates
representing the Shares may bear legends to the effect that the Shares have not
been registered under the Securities Act of 1933, as amended, or such other
state securities laws, and that no interest therein may be transferred or
otherwise disposed of in violation of the provisions thereof.


Section 5.6    No Other Broker. No broker, finder or similar intermediary has
acted for or on behalf of Buyer or any Affiliate of Buyer, or is entitled to any
broker’s, finder’s or similar fee or other commission from Buyer, or any
Affiliate of Buyer, in connection with this Agreement or the transactions
contemplated hereby.


Section 5.7    Financing. At the Closing, Buyer will have sufficient cash to
consummate the transactions contemplated by this Agreement and the other Buyer
Transaction Documents and to pay all related fees and expenses. Buyer
acknowledges and agrees that Buyer’s obligations hereunder are not contingent on
Buyer obtaining any financing.


Section 5.8    Amendment of Buyer’s Credit Facility. On or before the date
hereof, Buyer and Buyer’s Lenders have entered into an amendment (the “Amendment
to Credit Facility”) to the First-Lien Credit Agreement dated as of December 21,
2004, among Buyer and Buyer’s Lenders (the “Credit Facility”), which amendment
amended the Credit Facility and all documents executed in connection therewith
to the full extent necessary to permit Buyer to execute and deliver this
Agreement and the other Buyer Transaction Documents and to consummate the
transactions contemplated hereby and thereby (including the provision and
maintenance of the letters of credit contemplated by the Security Agreements).
The Amendment to Credit Facility is in full force and effect and no provision
thereof has been amended, supplemented or waived.

49

--------------------------------------------------------------------------------




ARTICLE VI
COVENANTS
 
Section 6.1    Conduct of Business.
 
(a)    From the date hereof until the earlier of the Closing Date or the
termination of this Agreement pursuant to the terms hereof, (A) except for the
events or circumstances described in clauses (ii) and (iii) of Section 4.11, and
(B) except to the extent that Buyer otherwise consents in writing, Seller shall
cause each of the Company and the Subsidiaries to use commercially reasonable
efforts to (i) conduct its business in the ordinary course of business,
including not declaring any dividends or making distributions with respect to
the Company other than any dividends or distributions of available cash prior to
or at Closing; (ii) preserve intact its present organization; (iii) maintain in
effect all material licenses, approvals, qualifications, registrations and
authorizations necessary to carry on its business as currently conducted; and
(iv) preserve existing relationships with its employees, customers, suppliers
and others having material business relationships with it; provided, however,
that, notwithstanding anything to the contrary in this Agreement, Seller shall
not be obligated (nor shall Seller be obligated to cause or permit the Company
or any Subsidiary to be obligated) to pay or provide any compensation or service
to or at the direction of a Governmental Authority or other Person or otherwise
incur any obligation to a Governmental Authority or other Person in order to
satisfy clauses (ii), (iii) or (iv) above (other than (x) as may be specifically
set forth in the licenses, approvals, qualifications, registrations and
authorizations at issue, (y) the payment of routine filing fees and (z) the
payment of compensation and provision of services to employees, customers,
suppliers and others having material business relationships with the Company and
the Subsidiaries pursuant to the terms of such employees’ employment and the
contractual relationship between the Company or any Subsidiary and such
customers, suppliers and others); provided, further, however, that
notwithstanding anything to the contrary in this Agreement, without the consent
of Buyer, Seller shall, prior to Closing, cause Con Edison Communications, Inc.
and/ or CEC Holding Member, Inc. to be merged into the Company or into the other
and no breach of this Agreement, including any representation or warranty of
Seller set forth herein, shall occur as a result thereof. During the Interim
Period, the Company and the Subsidiaries shall obtain Buyer’s prior written
consent (which consent shall not be unreasonably withheld, delayed or
conditioned) before entering into (i) during the period from the date hereof
through and including February 28, 2006, any Capital Expenditure Commitment
that, when aggregated with all other Capital Expenditure Commitments entered
into during such period, would require the Company or any Subsidiary to make
Capital Expenditures in excess of $2,275,000 or (ii) during any calendar month
thereafter, any Capital Expenditure Commitment that, when aggregated with all
other Capital Expenditure Commitments entered into during such calendar month,
would require the Company or any Subsidiary to make Capital Expenditures in
excess of the Capital Expenditure Commitment Budget for such calendar month.
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, if the Company and the Subsidiaries are required to obtain Buyer’s
prior written consent for any Capital Expenditure Commitment but Buyer does
provide its prior written consent to such Capital Expenditure Commitment, the
Company and the Subsidiaries may, nevertheless, enter into such Capital
Expenditure Commitment so long as Seller first executes and delivers to Buyer a
written agreement obligating Seller to cause the Capital Expenditures required
by the Capital Expenditure Commitment at issue to be paid (or to reimburse Buyer
for Buyer’s payment of same) when and as such payment(s) become due.

50

--------------------------------------------------------------------------------


 
(b)    From the date hereof until the earlier of the Closing Date or the
termination of this Agreement pursuant to the terms hereof, Seller shall cause
each of the Company and the Subsidiaries to make no election with respect to
Taxes without the prior written consent of Buyer (which consent shall not be
unreasonably withheld, delayed or conditioned).

51

--------------------------------------------------------------------------------




Section 6.2    Public Announcements. Buyer and Seller shall consult with each
other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement, and shall not issue any such press
release or make any such public statement prior to such consultation and without
the prior written consent of the other party, except as may be required by
applicable law or court process or by obligations pursuant to any listing
agreement with any national securities exchange (provided, however, that the
initial press release of each of Buyer and Seller with respect to the
announcement of this Agreement and transactions contemplated hereby shall be in
the form mutually agreed upon in advance by Buyer and Seller).


Section 6.3    Expenses. Regardless of whether any or all of the transactions
contemplated by this Agreement are consummated, and except as otherwise
expressly provided herein, Buyer and Seller shall each bear its respective
direct and indirect expenses incurred in connection with the negotiation and
preparation of this Agreement and the consummation of the transactions
contemplated hereby, and Seller shall be responsible for all out-of-pocket
expenses owed to third parties incurred by the Company or the Subsidiaries prior
to the Closing Date in connection with the negotiation and preparation of this
Agreement and the consummation of the transactions contemplated hereby. For the
avoidance of doubt, such out-of-pocket expenses of the Company and the
Subsidiaries shall not include any payroll or other internal expenses of the
Company or the Subsidiaries or any franchise fee payments, filing fees, public
notice advertisement or similar charges relating to approvals and counsel fees
of the governmental and non-governmental approving bodies, all of which expenses
will be paid by the Company or the Subsidiaries in the ordinary course of their
business.


Section 6.4    Access; Certain Communications.  Between the date of this
Agreement and the Closing Date, subject to applicable laws relating to the
exchange of information and subject to the provisions of contracts entered into
by Seller, the Company, and/or any Subsidiary with third parties prior to the
date of this Agreement:

52

--------------------------------------------------------------------------------




(a)    Seller shall (and shall cause the Company and each Subsidiary to) afford
to Buyer and its authorized agents and representatives access, upon reasonable
advance notice and during normal business hours, to all books, records,
documents and other information of the Company and the Subsidiaries; provided,
however, that such access and review shall be permitted and conducted in a
manner which does not materially interfere with the normal operations or
customer and employee relations of the Company or the Subsidiaries. Buyer shall
direct all requests for access to any books, records, documents or other
information of the Company or any Subsidiary and all communications with
officers and employees of the Company or any Subsidiary to Louis Buck, for all
financial related information, and JoAnn F. Ryan, for all other information.
Notwithstanding the foregoing, Buyer shall not have access to personnel records
of the Company or the Subsidiaries relating to individual performance or
evaluation records, medical histories or other books, records, documents or
information that, in the opinion of Seller’s counsel (whether Seller’s in-house
or outside counsel), is sensitive or the disclosure of which could subject
Seller, the Company or the Subsidiaries (or the trustees, directors, employees
or agents of such entities) to risk of liability.  Without limiting any of the
terms thereof, the terms of the Confidentiality Agreement shall govern Buyer’s
and its agents’ and representatives’ obligations with respect to all
confidential information with respect to Seller, the Company and/or the
Subsidiaries which has been or is provided or made available to them at any
time, including during the period between the date of this Agreement and the
Closing Date; and


(b)    Except as otherwise required pursuant to applicable law, each party
hereto shall give prompt notice to the other party of (i) any material
communication received from or given to any Governmental Authority in connection
with any of the transactions contemplated hereby; (ii) any notice or other
communication from or on behalf of any Person alleging that the consent of such
Person is or may be required in connection with the transactions contemplated by
this Agreement; and (iii) any actions, suits, claims or investigations commenced
or, to such party’s knowledge, threatened against Buyer, Seller, the Company or
the Subsidiaries, as applicable, that seek to restrain or enjoin the
consummation of the transactions contemplated by this Agreement.

53

--------------------------------------------------------------------------------




Section 6.5    Regulatory Matters; Third Party Consents.
 
(a)    (i)   Buyer and Seller shall cooperate with each other and (A) shall use
their commercially reasonable efforts to prepare and to file promptly after the
date hereof all necessary documentation, and to effect all applications,
notices, petitions and filings, with each Governmental Authority and each other
third party which are necessary to consummate the transactions contemplated by
this Agreement, and (B) shall use their commercially reasonable efforts to
obtain as promptly as practicable any permit, consent, approval, order, waiver
or authorization of such Governmental Authority or third party which is
necessary to consummate the transactions contemplated by this Agreement.


(ii)  Notwithstanding anything to the contrary in this Agreement, neither Seller
nor Buyer shall be obligated (nor shall they be obligated to cause or permit any
of their respective Affiliates to be obligated) to pay or provide any
compensation or service to or at the direction of such a Governmental Authority
or third party or otherwise incur any obligation to such a Governmental
Authority or third party or its designee (other than as may be specifically set
forth in the permit, lease, or contract at issue and except for the payment of
routine filing fees) in order to obtain any permit, consent, approval, order,
waiver or authorization of such a Governmental Authority or third party.


(b)    Subject to applicable law relating to the exchange of information, Buyer
and Seller shall have the right to review in advance, and shall consult with the
other party on, all the information relating to Seller, the Company and the
Subsidiaries or Buyer, as the case may be, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any Governmental Authority or any other third party in connection
with the transactions contemplated by this Agreement. The parties hereto agree
that they will consult with each other with respect to the obtaining of any
permit, consent, approval, order, waiver or authorization of a Governmental
Authority or other third party necessary to consummate the transactions
contemplated by this Agreement and each party shall keep the other apprised of
the status of obtaining any such permit, consent, approval, order, waiver or
authorization. The party responsible for a filing shall promptly deliver to the
other party evidence of the filing of all applications, notices, petitions and
filings relating thereto, and any supplement, amendment or item of additional
information in connection therewith. The party responsible for a filing shall
also promptly deliver to the other party a copy of each notice, order, opinion
and other item of correspondence received from or sent to any Governmental
Authority by such filing party in respect of any such application, notice,
petition or filing. In exercising the foregoing rights and obligations, Buyer
and Seller shall act reasonably and promptly.

54

--------------------------------------------------------------------------------




(c)    Buyer and Seller shall, upon request, furnish each other with all
information concerning themselves, their respective subsidiaries, directors,
officers and stockholders and such other matters as may be reasonably necessary
in connection with any application, notice, petition or filing made by or on
behalf of Buyer, the Company or any of their respective Affiliates to any
Governmental Authority in connection with the transactions contemplated by this
Agreement (except to the extent that such information would be, or relates to
information that would be, filed under a claim of confidentiality).


(d)    Buyer and Seller shall promptly advise each other upon receiving any
communication from any Governmental Authority whose permit, consent, approval,
order, waiver or authorization is required for consummation of the transactions
contemplated by this Agreement which causes such party to believe that there is
a reasonable likelihood that any requisite permit, consent, approval, order,
waiver or authorization will not be obtained or will be materially delayed.


(e)    Notwithstanding anything to the contrary contained in this Section 6.5 or
elsewhere in this Agreement, if any Excluded Consents have not been obtained
prior to the earlier of (i) the date by which all other authorizations, filings,
notifications, consents, orders and approvals set forth on Schedules 4.4 and 5.3
have been obtained or made, as applicable, and (ii) the date that is sixty (60)
days after the date hereof, then pursuant to Seller’s written instructions that
are provided from time to time thereafter with respect to the Excluded Consents,
Buyer and Seller shall (and Buyer and Seller shall cause their respective
Affiliates to) cease their efforts to obtain such Excluded Consents and take
such actions as Seller deems necessary to cause (and Seller shall use
commercially reasonable efforts to cause to be prepared and filed all necessary
documentation to cause) any or all of the certificates of public convenience and
necessity (or comparable authority) to which such Excluded Consents relate to be
terminated on or prior to the Closing Date. The provisions of Section 6.5(a)(ii)
shall apply as well to any consent, approval, order or authorization that may be
required to so terminate any and all such certificates of public necessity and
convenience (or comparable authority).

55

--------------------------------------------------------------------------------




Section 6.6    Further Assurances. Each of the parties hereto shall execute such
documents and other papers and perform such further acts as may be reasonably
required to carry out the provisions hereof and consummate the transactions
contemplated hereby. Each such party shall, on or prior to the Closing Date, use
its commercially reasonable efforts to fulfill the conditions precedent on its
part to be fulfilled for the consummation of the transactions contemplated
hereby, including the execution and delivery of any documents, certificates,
instruments or other papers that are required pursuant to this Agreement.


Section 6.7    Notification of Certain Matters. During the period between the
date hereof and the Closing Date, each party shall give prompt notice to the
other party of (i) the occurrence, or failure to occur, of any event or the
existence of any condition that has caused any of its representations or
warranties contained in this Agreement to be materially breached and (ii) any
failure on its part to comply with or satisfy, in any material respect, any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement.

56

--------------------------------------------------------------------------------



Section 6.8    Updated Schedules. Prior to Closing, Seller shall supplement
and/or otherwise amend its disclosure schedules, the Contracts List, the Company
Employee List and/or the Insurance and Bond List, including by the addition of
new schedules with respect to any representations and warranties of Seller in
this Agreement for which no schedule was provided as of the date hereof (the
disclosure schedules, Contracts List, Company Employee List and Insurance and
Bond List as supplemented and/or otherwise amended and any such new schedules,
the “Updated Schedules”), with respect to matters arising after the date of this
Agreement which matters, if existing as of the date of this Agreement, would
have been set forth in such schedules, Contracts List, Company Employee List
and/or Insurance and Bond List, as applicable, provided that the foregoing shall
not apply with respect to any schedules, the Contracts List, the Company
Employee List or the Insurance and Bond List, or any portion thereof, that
relates solely to the date of this Agreement. Upon furnishing them to Buyer, and
subject to Section 8.1(g), the Updated Schedules shall become part of this
Agreement in lieu of their respective predecessor schedules (if any) or
Contracts List, Company Employee List or Insurance and Bond List for all
purposes of this Agreement. Notwithstanding the foregoing, no Updated Schedule
shall be deemed to have cured any breach of any representation or warranty made
by Seller as of the date of this Agreement, unless Buyer otherwise consents in
writing. Seller and Buyer acknowledge and agree that the inclusion of any item
or statement in any schedule, the Accounts Receivable List, the Contracts List,
the Company Employee List, the Insurance and Bond List, the Stock Option List or
any Updated Schedule, which item or statement was not required to be included in
such documents (because it does not meet a threshold amount for inclusion or for
any other reason), shall not be construed to create any obligation to include
any item or statement in the same or any different schedule, Accounts Receivable
List, Contracts List, Company Employee List, Insurance and Bond List, Stock
Option List or any Updated Schedule, which item or statement is not required to
be so included (because it does not meet a threshold amount for inclusion or for
any other reason); provided that, if Seller includes any item in a schedule or
in the Contracts List, Company Employee List and/or Insurance and Bond List as
of the date of this Agreement and a change occurs with respect to such item
prior to Closing that would be required to be reflected in an Updated Schedule,
Seller shall be required to reflect such change in the applicable Updated
Schedule.


Section 6.9    Access To Records After Closing Date.  From and after the Closing
Date, each of the parties shall permit the other party reasonable access to any
records or other documents with respect to the Company or the Subsidiaries in
its possession, and the right to duplicate such records or other documents at
such party’s own expense, to the extent that the requesting party has a
reasonable business purpose for requesting such access or duplication.
Notwithstanding any other provision of this Section, access to any records or
other documents may be denied to the requesting party if the other party is
required under applicable law or by agreement to deny such access. Section 6.13,
rather than this Section, governs access to records and documents in connection
with the WTC Site Cases and the Mastec Litigation.


57

--------------------------------------------------------------------------------


 
Section 6.10   Employee Benefits. 


(a)    Except in the case of the Con Edison Non-Regulated Subsidiaries Severance
Pay Plan (which is governed exclusively by Section 6.10(c)) and except as noted
in the third sentence of this Section 6.10(a), for purposes of Seller’s Benefit
Plans, the employment of the Company Employees shall be deemed to be terminated
as of the Closing Date and the rights of and benefits available to Company
Employees under Seller’s Benefit Plans shall be determined and calculated
accordingly. The Seller’s Benefit Plans shall not be transferred to or assumed
by Buyer or Buyer’s Affiliates, they shall not be benefit plans or arrangements
of the Company or the Subsidiaries on or after the Closing Date, they shall not
follow the sale of the Shares to Buyer or Buyer’s Affiliates, and Buyer, Buyer’s
Affiliates, the Company and the Subsidiaries shall have no liability or
responsibility under the Seller’s Benefit Plans. Notwithstanding the deemed
termination described in the first sentence of this paragraph(a), a “qualifying
event” entitling Company Employees to continued health care coverage under COBRA
shall not be deemed to occur if the regulations under COBRA provide that the
sale of the Shares pursuant to this Agreement does not constitute a “qualifying
event.”
 
(b)    Except as specified in the last sentence of this Section 6.10(b) with
regard to COBRA continuation coverage, and except to the extent that any
medical, dental, prescription drug or vision care benefits under any Seller’s
Benefit Plans continue to be available until the end of the calendar month in
which the Closing Date occurs, Company Employees shall not be permitted to
continue to participate in Seller’s Benefit Plans after the Closing Date. Except
as set forth in Section 6.10(c), Seller shall retain responsibility for, and on
and after the Closing Date shall indemnify and hold Buyer, the Company and the
Subsidiaries harmless from, any and all obligations of the Company or any of the
Subsidiaries to Company Employees (including those relating to expenses incurred
by Company Employees or their eligible dependents prior to the Closing Date)
arising under Seller’s Benefit Plans and based either on (i) participation by
Company Employees in Seller’s Benefit Plans prior to the Closing Date or (ii)
employment of Company Employees by the Company or any of the Subsidiaries prior
to the Closing Date as such employment pertains to Seller’s Benefit Plans. To
the extent required by COBRA, Seller agrees to retain responsibility for making
COBRA continuation coverage available to Company Employees.

58

--------------------------------------------------------------------------------




(c)    Effective as of the Closing Date, Buyer shall cause the employer of each
Company Employee who is employed on or after the Closing Date by Buyer, any of
its Affiliates, the Company or any of the Subsidiaries, or any related entity
that the foregoing may cause to so employ any Company Employee, to have in
effect a severance plan (collectively, the “Buyer’s Severance Plan”) that
contains terms identical in all material respects to the Con Edison
Non-Regulated Subsidiaries Severance Pay Plan, as in effect as of the Closing
Date, including crediting Company Employees for their service prior to the
Closing Date with the Company or any of the Subsidiaries or any of its or their
Affiliates. Buyer shall cause the Buyer’s Severance Plan to remain in effect for
such period as will permit any Company Employee who is employed as aforesaid on
or after the Closing Date to be entitled to benefits under the Buyer’s Severance
Plan if such Company Employee’s employment is terminated during the period
between the Closing Date and the date that is six (6) months after the Closing
Date and the nature of such termination qualifies the Company Employee for
benefits under the Buyer’s Severance Plan. Buyer shall cause the Buyer’s
Severance Plan to remain free of any amendments, suspensions or terminations
which would serve to reduce the benefits available thereunder to Company
Employees or frustrate the intention of the foregoing provisions, provided that
Buyer, in its discretion and subject to the terms of the Buyer’s Severance Plan,
applicable law, and the other provisions of this Agreement, may at any time
after the date that is six (6) months after the Closing Date terminate or amend
the Buyer’s Severance Plan so long as such termination or amendment does not
serve to reduce the benefits available under the Buyer’s Severance Plan to
Company Employees whose employment is terminated during the period between the
Closing Date and the date that is six (6) months after the Closing Date or
otherwise frustrate the intention of the foregoing provisions. Buyer shall cause
the Company and the Subsidiaries on and after the Closing Date to assume
responsibility for, and Buyer shall indemnify and hold Seller and its Affiliates
harmless from and against, all rights and claims, if any, of Company Employees
against Seller and/or Seller’s Affiliates and all obligations, if any, of Seller
and/or Seller’s Affiliates to Company Employees under the Con Edison
Non-Regulated Subsidiaries Severance Pay Plan based on any action, including
termination of employment of any Company Employees, that may be taken by the
Buyer, any of its Affiliates, the Company or any of the Subsidiaries (or any
related entity that the foregoing may cause to so employ any Company Employee)
on or after the Closing Date.

59

--------------------------------------------------------------------------------




(d)    Buyer shall cause the Con Edison Communications, Inc. Change In Control
Benefit Plan (the “Company CIC Plan”) and the Con Edison Communications, Inc.
Change In Control Plan For Key Employees (the “Company Key Employee CIC Plan”)
to be retained by the Company and the Subsidiaries on and after the Closing
Date. Notwithstanding the foregoing, and subject to the other terms and
conditions of the Company CIC Plan and of the Company Key Employee CIC Plan, as
applicable, Seller shall retain responsibility for, and on and after the Closing
Date shall indemnify and hold Buyer, the Company and the Subsidiaries harmless
from and against, (i) any and all obligations of the Company and any Subsidiary
under the Company Key Employee CIC Plan to David W. Robinson, a “Participant”
(as defined in the Company Key Employee CIC Plan”), for any payment or other
benefit to which he may become entitled under such plan based upon the
transactions contemplated by this Agreement being a “Change in Control” as
defined in such plan, and (ii) any and all obligations of the Company and any
Subsidiary under the Company CIC Plan to any “Participant” (as defined in the
Company CIC Plan) as well as any and all obligations of the Company and any
Subsidiary under the Company Key Employee CIC Plan to any “Participant” (as
defined in the Company Key Employee CIC Plan) for

60

--------------------------------------------------------------------------------



(A) any payment pursuant to Section 3.1(a)(i) of the Company CIC Plan to which a
“Participant” as defined in such plan may become entitled based upon the
transactions contemplated by this Agreement being a “Change in Control” as
defined in such plan, (B) any “Transaction Bonus” as defined in the Company CIC
Plan to which a “Participant” as defined in such plan may become entitled
pursuant to Section 3.3 of such plan based upon the transactions contemplated by
this Agreement being a “Change in Control” as defined in such plan, (C) any
payment pursuant to Section 3.1(a)(i) of the Company Key Employee CIC Plan to
which a “Participant” as defined in such plan may become entitled based upon the
transactions contemplated by this Agreement being a “Change in Control” as
defined in such plan, and (D) any “Transaction Bonus” as defined in the Company
Key Employee CIC Plan to which a “Participant” as defined in such plan may
become entitled pursuant to Section 3.3 of such plan based upon the transactions
contemplated by this Agreement being a “Change in Control” as defined in such
plan. Subject to Seller’s obligations under the immediately preceding sentence,
Buyer shall cause the Company and the Subsidiaries to retain and assume the
Company CIC Plan and the Company Key Employee CIC Plan on and after the Closing
Date and to retain and assume responsibility for, and Buyer shall indemnify and
hold Seller and Seller’s Affiliates harmless from and against, any and all other
obligations of the Company and any Subsidiary under the Company CIC Plan and the
Company Key Employee Plan, including any and all obligations to any
“Participant” as defined in the Company CIC Plan for any payment to which such a
Participant may become entitled pursuant to Section 3.1(a)(ii) and/or Section
3.2 of such plan based upon the transactions contemplated by this Agreement
being a “Change in Control” as defined in such plan and any and all obligations
to any “Participant” as defined in the Company Key Employee CIC Plan for any
payment to which such a Participant may become entitled pursuant to Section
3.1(a)(ii) and/or Section 3.2 of such plan based upon the transactions
contemplated by this Agreement being a “Change in Control” as defined in such
plan. Buyer shall cause the Company and the Subsidiaries, to the extent
necessary to satisfy Buyer’s obligations under this Section 6.10(d), to maintain
the Company CIC Plan and the Company Key Employee CIC Plan free of any
amendments, suspensions or terminations which would serve to reduce the benefits
available thereunder to Company Employees or frustrate the intention of the
foregoing provisions. Seller shall make any payments pursuant to Section
3.1(a)(i) and Section 3.3 of the Company CIC Plan and any payments pursuant to
Section 3.1(a)(i) and Section 3.3 of the Company Key Employee CIC Plan directly
to the applicable Participant if Seller receives, in its reasonable discretion,
adequate assurances that Seller, the Company and the Subsidiaries would be
discharged of their obligation to such Participant under such sections if such
payment were made directly by Seller to such Participant rather than by the
Company or any Subsidiary to such Participant.

61

--------------------------------------------------------------------------------



Buyer shall cause those certain letters of agreement (and their attachments) as
in effect on the Closing Date between Con Edison Communications, Inc. (signed on
its behalf by Karen Nikischer, Vice President, Human Resources (an officer of
CSS)) and certain Company Employees (collectively, the “Company Retention Pay
Program Participants”), under which specified payments may be made to the
Company Retention Pay Program Participants if they remain Company Employees
through the effective date of the “Change in Control” as defined in such letters
of agreement and their attachments (such letters of agreement and their
attachments, collectively, the “Company Retention Pay Program”), to be retained
by the Company and the Subsidiaries on and after the Closing Date.
Notwithstanding the foregoing, and subject to the terms and conditions of the
Company Retention Pay Program, Seller shall retain responsibility for, and on
and after the Closing Date shall indemnify and hold the Buyer, the Company and
the Subsidiaries harmless from and against, any and all obligations of the
Company and any Subsidiary under the Company Retention Pay Program to any
Company Retention Pay Program Participants. Seller shall make any payments
pursuant to the Company Retention Pay Program directly to the applicable Company
Retention Pay Program Participant if Seller receives, in its reasonable
discretion, adequate assurances that Seller, the Company and the Subsidiaries
would be discharged of their obligation to such Company Retention Pay Program
Participant if such payment were made directly by Seller to such Company
Retention Pay Program Participant rather than by the Company or any Subsidiary
to such Company Retention Pay Program Participant.

62

--------------------------------------------------------------------------------




(e)    Buyer shall cause any and all Company Employees who are employed on or
after the Closing Date by Buyer, one of its Affiliates, the Company or any of
the Subsidiaries, or any related entity that the foregoing may cause to so
employ any Company Employee, and who participate in any existing or future
employee benefit plan (other than any defined benefit plan, as defined in
Section 414(j) of the Code or Section 3(35) of ERISA) of Buyer, any of its
Affiliates, the Company, any of the Subsidiaries, or any related entity that the
foregoing may cause to so employ the Company Employees (collectively, “Buyer’s
Benefit Plans”), to be (i) credited under Buyer’s Benefit Plans for their
service prior to the Closing Date with the Company or any of the Subsidiaries or
any of its or their Affiliates for purposes of eligibility, pre-existing
condition limitations, vesting employer contributions, matching contributions,
severance allowance and service-related level of benefits under Buyer’s Benefit
Plans (provided that there shall be no duplication of benefits and that service
with the Company, the Subsidiaries or its or their Affiliates prior to the
Closing Date will not be required to be counted for purposes of benefit accruals
after the Closing Date under any Buyer’s Benefit Plan maintaining accrued
benefits that may be established or amended after the Closing Date to provide
for benefits based on accrued service); and (ii) credited for any co-payments
and deductibles paid in connection with Seller’s Benefit Plans prior to the
Closing Date in satisfying any applicable deductible or out-of-pocket
requirements under any applicable Buyer’s Benefit Plans. Buyer shall (A) cause
the applicable entity under the Buyer’s Benefit Plans to (1) waive all
limitations as to preexisting conditions and waiting periods with respect to
participation and coverage requirements applicable to all Company Employees who
reside, as of the Closing, in the State of New York, New Jersey or Connecticut
and (2) waive all limitations as to preexisting conditions and waiting periods
with respect to participation and coverage requirements applicable to each
Company Employee who resides, as of the Closing, in any state other than the
State of New York, New Jersey or Connecticut if a certificate of coverage with
respect to such Company Employee, as required under the Health Insurance
Portability and Accountability Act of 1996, is provided to Buyer, and (B) use
commercially reasonable efforts to cause the applicable entity under the Buyer’s
Benefit Plans to waive all exclusions with respect to participation and coverage
requirements applicable to the Company Employees, other than, in the case of
both (A) and (B) above, limitations, exclusions or waiting periods under
Seller’s Benefit Plans that, as of the Closing Date, are in effect with respect
to such Company Employees and have not been satisfied or waived.

63

--------------------------------------------------------------------------------




(f)    To the extent that Company Employees participate in or are eligible to
participate in the Consolidated Edison Communications, Inc. Long Term Incentive
Plan effective January 1, 2000, the employment of such Company Employees, for
purposes of such plan, will be deemed to have been terminated as of the Closing
Date and the rights of such Company Employees under such plan shall be
determined and calculated accordingly, and such plan shall not be retained or
assumed by the Company or the Subsidiaries on or after the Closing Date nor be
transferred to, or follow the sale of the Shares to, Buyer or Buyer’s
Affiliates. Prior to or as of the Closing Date, Seller shall cause the Company
or a Subsidiary, as applicable, to terminate the Consolidated Edison
Communications Long Term Incentive Plan effective January 1, 2000 in a manner
consistent with that plan and this Agreement. Notwithstanding the foregoing, and
subject to the other terms and conditions of the Consolidated Edison
Communications Long-Term Incentive Plan effective January 1, 2000, Seller shall
retain responsibility for, and on or after the Closing Date shall indemnify and
hold Buyer, the Company and the Subsidiaries harmless from, any and all
obligations of the Company or the Subsidiaries to Company Employees arising from
the Consolidated Edison Communications Long-Term Incentive Plan effective
January 1, 2000.


(g)    Buyer shall cause the Company Option Plan to be retained by the Company
and the Subsidiaries on and after the Closing Date and shall cause the Company
and the Subsidiaries on and after the Closing Date to retain and assume the
responsibility under such plan in respect of any and all awards issued under
such plan that were not terminated or forfeited, subject in each case to any
permitted termination or modification of such plan and awards pursuant to the
terms of such plan and awards and applicable law after the Closing Date. Seller
shall cause the Company and the Subsidiaries to not issue any awards under such
plan during the Interim Period. In the event that any of the options set forth
on the Stock Options List are exercised during the Interim Period and, at the
time of such exercise, the outstanding stock of the Company and the Subsidiaries
is not listed on any stock exchange or the Nasdaq National Market, then Seller
shall cause the Company and the Subsidiaries, pursuant to Section 14(f)(c) of
the Company Option Plan, to decline to issue stock of the Company or the
Subsidiaries in connection with the exercise of such option, unless a court of
competent jurisdiction renders an order or judgment requiring that stock of the
Company or the Subsidiaries be so issued. Seller shall cause Buyer to be
provided with written notice of the exercise of any such option during the
Interim Period promptly after receipt by the Company or any Subsidiary of
written documentation so exercising such option.

64

--------------------------------------------------------------------------------




(h)    Buyer shall cause the Con Edison Communications, Inc. Sales
Engineering-Director Compensation Plan for 2005, the Con Edison Communications,
Inc. Sales Engineering Compensation Plan for 2005, the Con Edison
Communications, Inc. Compensation Plan for Carrier/Enterprise Sales Director for
2005, and the Con Edison Communications, Inc. Compensation Plan for Account
Managers for 2005 (collectively, the “2005 Plans”) to be retained by the Company
and the Subsidiaries on and after the Closing Date and shall cause the Company
and the Subsidiaries on and after the Closing Date to retain all responsibility
under such plans, subject in each case to any permitted termination or
modification of the 2005 Plans pursuant to the terms of such plans and
applicable law after the Closing Date; provided, however, that, subject to an
aggregate amount equal to the total amount that is accrued as of the Closing
Date in Account No. 234101 (entitled “Accrued Expenses” and referenced in
Schedule 1.1(d)) in respect of commissions to Company Employees pursuant to the
2005 Plans based on sales prior to the Closing Date with which Company Employees
have been credited, Seller shall reimburse Buyer for the commissions that Buyer,
the Company or a Subsidiary actually pays after the Closing Date to the
applicable Company Employees for such sales in accordance with the 2005 Plans
(such reimbursement shall be made within thirty (30) days after Buyer furnishes
Seller with a written request for such reimbursement together with reasonable
evidence of payment of such commission to the applicable Company
Employee). Seller agrees to consult with Buyer in connection with Seller’s
development of plans that replace the 2005 Plans and apply to sales made after
the periods covered by the 2005 Plans (collectively, the “2006 Plans”);
provided, however, that, in any event, each of the 2006 Plans shall provide that
it can be terminated at any time; and, provided, further, that, subject to an
aggregate amount equal to the total amount that is accrued as of the Closing
Date in Account No. 234101 (entitled “Accrued Expenses” and referenced in
Schedule 1.1(d)) in respect of commissions to Company Employees pursuant to the
2006 Plans based on sales prior to the Closing Date with which Company Employees
have been credited, Seller shall reimburse Buyer for the commissions that Buyer,
the Company or a Subsidiary actually pays after the Closing Date to the
applicable Company Employees for such sales in accordance with the 2006 Plans
(such reimbursement shall be made within thirty (30) days after Buyer furnishes
Seller with a written request for such reimbursement together with reasonable
evidence of payment of such commission to the applicable Company Employee). As
soon as reasonably practicable after the Closing Date, Seller shall notify Buyer
in writing of (i) the total amount that is accrued as of the Closing Date in
Account No. 234101 (entitled “Accrued Expenses” and referenced in Schedule
1.1(d)) in respect of commissions to Company Employees pursuant to the 2005
Plans based on sales prior to the Closing Date with which Company Employees have
been credited, and (ii) the total amount that is accrued as of the Closing Date
in Account No. 234101 (entitled “Accrued Expenses” and referenced in Schedule
1.1(d)) in respect of commissions to Company Employees pursuant to the 2006
Plans based on sales prior to the Closing Date with which Company Employees have
been credited. For the avoidance of doubt, Seller and Buyer hereby acknowledge
and agree that, notwithstanding Account No. 234101 being referenced in Schedule
1.1(d), no amount that is accrued in such account as of the Closing Date in
respect of commissions to Company Employees pursuant to the 2005 Plans or the
2006 Plans based on sales prior to the Closing Date with which Company Employees
have been credited shall be taken into account in determining the adjustments to
the Purchase Price pursuant to Section 3.3.

65

--------------------------------------------------------------------------------




(i)    Seller shall take, or cause to be taken, (i) such actions, if any, as may
be necessary to fully vest, as of the Closing Date, each Company Employee’s
account balance under the Consolidated Edison Thrift Savings Plan (“Seller’s
401(k) Plan”) and (ii) such actions, if any, as may be required by Seller’s
401(k) Plan, to notify, following the Closing Date, Company Employees
participating in Seller’s 401(k) Plan that they are entitled to an immediate
distribution from Seller’s 401(k) Plan. Buyer agrees to cause a defined
contribution plan maintained or contributed to by Buyer, any of its Affiliates,
the Company, any of the Subsidiaries, or any related entity that the foregoing
may cause to employ any Company Employee, that is intended to be qualified under
Sections 401(a) and (k) of the Code (“Buyer’s 401(k) Plan”) to provide, upon
such administrative terms and conditions as may be established by Buyer in its
reasonable discretion, each Company Employee an opportunity to make a direct
rollover to Buyer’s 401(k) Plan of an eligible distribution from Seller’s 401(k)
Plan that includes promissory notes reflecting the Company Employee’s then
outstanding participant loan(s) under Seller’s 401(k) Plan. In addition, Seller,
in accordance with the principles and methods set forth in Revenue Ruling
2002-32, shall cause a transfer of assets from a Code Section 125 cafeteria plan
in which Company Employees participate prior to the Closing Date to be accepted
into any Code Section 125 cafeteria plan that may be maintained on and after the
Closing Date by Buyer, any of its Affiliates, the Company, any of the
Subsidiaries, or any related entity that the foregoing may cause to so employ
any Company Employee, which transfer shall consist of cash equal to the account
balances under the first-mentioned Code Section 125 cafeteria plan of Company
Employees who are employed by Buyer, any of its Affiliates, the Company, any of
the Subsidiaries, or any related entity on and after the Closing Date. Absent an
available Code Section 125 cafeteria plan of Buyer, no such transfer shall be
made hereunder.  Buyer, Company and Seller shall cooperate in good faith to
effectuate the provisions of this Section 6.10(i).

66

--------------------------------------------------------------------------------




(j)    Seller shall provide to Buyer, by letter of even date herewith and by a
subsequent letter delivered on or prior to the Closing Date, a list (the
“Company Employee List”) setting forth, as of the date hereof and as of the
Closing Date, respectively, (i) for each Company Employee, the Company
Employee’s base salary, the Company Employee’s initial date of hire by the
Company, a Subsidiary or an Affiliate of Seller, whichever is the earliest date,
and the Company Employee’s job title and level, (ii) the names of the Company
Employees participating in the Company CIC Plan, (iii) with respect to each
Company Employee participating in the Company CIC Plan, the “Applicable
Percentage” (as defined in the Company CIC Plan), (iv) the names of the Company
Employees participating in the Company Key Employee CIC Plan, and (v) the names
of the Company Retention Pay Program Participants, in each case except as
otherwise specifically provided in the Company Employee List.


(k)    Buyer acknowledges that certain Benefit Plans are or may be subject to
the requirements of Section 409A of the Code, including requirements that the
Benefit Plans be operated and/or the awards or distributions thereunder be made
in good faith compliance with Section 409A of the Code after 2004 and that the
amendments be made, retroactively if necessary, before the end of 2006 to comply
with Section 409A of the Code and applicable guidance. Prior to the Closing
Date, Seller shall identify any Company Employee Plans that may be subject to
the excise tax and penalties of Section 409A of the Code.

67

--------------------------------------------------------------------------------




Section 6.11    No Solicitations.   From the date hereof until the earlier of
the Closing or the termination of this Agreement in accordance with its terms,
Seller shall not, nor shall it authorize or permit the Company or any Subsidiary
or any of their respective officers or directors (collectively, the “Seller
Representatives”), directly or indirectly, to (a) solicit, facilitate, initiate,
entertain, encourage or take any action to solicit, facilitate, initiate,
entertain or encourage, any inquiries or communications or the making of any
proposal or offer that constitutes an Acquisition Proposal, or (b) participate
or engage in any discussions or negotiations with, or provide any information to
or take any other action with the intent to facilitate the efforts of, any
Person concerning any possible Acquisition Proposal or any inquiry or
communication which might reasonably be expected to result in an Acquisition
Proposal. Seller shall immediately cease and cause to be terminated, and shall
cause all Seller Representatives to immediately cease and cause to be
terminated, all existing discussions or negotiations with any Persons conducted
heretofore with respect to, or that could reasonably be expected to lead to, an
Acquisition Proposal. Seller shall promptly notify each Seller Representative of
its obligations under this Section 6.11. Without limiting the foregoing, it is
agreed that any violation of the restrictions set forth above by the Company,
any Subsidiary or any other Seller Representative, whether or not such Person is
purporting to act on behalf of Seller, shall be deemed to be a breach of this
Section 6.11 by Seller. 


Section 6.12    Change In Name of Company and Subsidiaries; No Transfer of
Rights to Names of Seller, Seller Affiliates or Predecessors.
 
(a)    On or prior to the Closing Date, Seller, at its option, may (and/or may
cause the Company and the Subsidiaries to) prepare and file all applications,
notices, petitions and filings with each Governmental Authority and otherwise
which are necessary or advisable to change the name of the Company and the
Subsidiaries so as to remove therefrom the names “Consolidated Edison”, “Con
Edison” and “CEC”. In connection with preparing and filing such applications,
notices, petitions and filings, Seller shall consult with Buyer with regard to
the new names that Buyer wishes to utilize for the Company and the Subsidiaries.
On the Closing Date, Buyer shall mail to each Person with whom the Company or
any Subsidiary has entered into a Contract or Lease (the “Company Contract
Parties”) a notice specifying the change in the names of the Company and the
Subsidiaries and that the Company and the Subsidiaries are no longer affiliated
with Seller. If, during the thirty (30) day period commencing on the Closing
Date, Seller delivers written notice to any Company Contract Parties for the
purpose of informing them of the change in the names of the Company and the
Subsidiaries or the fact that the Company and the Subsidiaries are no longer
affiliated with Seller, then Seller agrees to provide Buyer with a copy of such
notice.

68

--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary in this Agreement, it is
understood and agreed that Seller hereby retains, and does not transfer to
Buyer, the Company, any Subsidiary or any other Person, any and all right, title
and interest in and to (including the right to use) the names “Consolidated
Edison”, “Con Edison”, “Con Ed”, Consolidated Edison Company”, “Consolidated
Edison Company of New York, Inc.”, “Consolidated Edison, Inc.”, “Consolidated
Edison Communications Holding Company, Inc.”, “CEC Holding Member, Inc.,” “Con
Edison Communications, Inc.,” “Con Edison Communications, LLC”, “Con Ed
Communications”, “Con Edison Communications”, “Consolidated Edison
Communications”, “CEC”, “New York Edison”, “Brooklyn Edison”, “Staten Island
Edison”, and “Edison” and any related or similar trade names, trademarks,
service marks or logos.


Section 6.13    Retained Liability For Certain Claims.   Seller shall retain
responsibility for, and on and after the Closing Date shall defend the interests
of the Company and the Subsidiaries in, and indemnify and hold Buyer, the
Company and the Subsidiaries harmless from and against any and all liability of
the Company or any Subsidiary in Company CIC Plan Disputed Claim, the WTC Site
Cases and the action entitled Mastec North America, Inc. against Consolidated
Edison, Inc., Consolidated Edison Company of New York, Inc., Con Edison
Communications, Inc., and Con Edison Communications, LLC, bearing Index Number
601831/2002, and pending in the Supreme Court of the State of New York for the
County of New York (the “Mastec Litigation”), and any causes of action based on
the facts and circumstances of the Company CIC Plan Disputed Claim, the Mastec
Litigation or the WTC Site Cases or the defense thereof or the indemnification
provided by Seller pursuant to this Section 6.13, and from and against any and
all liability of the Company or any Subsidiary in the Company CIC Plan Disputed
Claim, the WTC Site Cases and the Mastec Litigation that may be imputed to
Buyer.

69

--------------------------------------------------------------------------------



At all times on and after the Closing Date, Buyer shall make available, and
shall cause Buyer’s Affiliates, including the Company and the Subsidiaries, to
make available, to Seller, Seller’s Affiliates and their respective counsel (at
no cost to Seller, Seller’s Affiliates or their respective counsel, other than
Seller’s reimbursement of the reasonable out-of-pocket expenses incurred by
Buyer or Buyer’s Affiliates, including the Company or any of the Subsidiaries,
and paid to third parties in connection with their compliance with this
sentence): (a) the officers, directors, employees and agents of Buyer and/or
Buyer’s Affiliates, including the Company and/or the Subsidiaries, as witnesses
to the extent that such persons may reasonably be required in connection with
the Company CIC Plan Disputed Claim, the WTC Site Cases, the Mastec Litigation
and/or defending the same, and (b) records and other documentation in the
possession or control of Buyer and/or Buyer’s Affiliates, including the Company
and/or any of the Subsidiaries, to the extent that the same may be reasonably
required in connection with the Company CIC Plan Disputed Claim, the WTC Site
Cases, the Mastec Litigation and/or defending the same. Without limiting the
foregoing, Seller shall have the right to retain copies of or originals of (in
which case Seller shall provide Buyer with copies of) any books, records and
other documentation and information relating to the Company or any of the
Subsidiaries or their respective businesses to the extent that Seller reasonably
believes that such books, records and other documentation and information may be
reasonably required in connection with the Company CIC Plan Disputed Claim, the
WTC Site Cases, the Mastec Litigation and/or defending the same. For the
avoidance of doubt, Seller and Buyer hereby confirm and agree (and, on and after
the Closing, Buyer, to the extent necessary, shall cause Buyer’s Affiliates to
confirm and agree) that, on and after the Closing, Seller shall control all
defense, indemnity and hold harmless obligations that Seller undertakes pursuant
to this Section.

70

--------------------------------------------------------------------------------




Section 6.14    Release of Indemnity Obligations.   Seller covenants and agrees,
on or prior to Closing, to execute and deliver to the Company, for the benefit
of the Company and each Subsidiary, a release in the form attached hereto as
Schedule 6.14 (the “Release”).


Section 6.15    Non-Competition; Confidentiality.


(a)    Non-Compete.   During the period from the Closing Date until the sixth
anniversary thereof (the “Restricted Period”), Seller shall not, and Seller
shall cause its Affiliates to not, without the prior written consent of Buyer,
(i) engage in the Restricted Business in the Restricted Area or (ii) engage in
any business under the name of the Company or any Subsidiary; provided, however,
that, notwithstanding anything to the contrary in this Section 6.15(a), Seller
and/or its Affiliates (collectively, the “Restricted Parties”) may (A) engage in
the business of providing communications services over power lines (“Power Line
Communications”) so long as the Restricted Parties do not directly market or
sell Power Line Communications to end use customers of such Power Line
Communications (provided that the foregoing shall not prohibit or preclude any
Restricted Party from (x) marketing or selling Power Line Communications to
third parties who are not end use customers of Power Line Communications, (y)
permitting third parties to market or sell Power Line Communications to end use
customers of Power Line Communications, or (z) using Power Line Communications
for, or marketing or selling Power Line Communications to third parties,
including end use customers of Power Line Communications, for use in connection
with, electric, gas, steam or water generation, transmission, distribution or
metering systems and their performance and state of maintenance and repair,
management of load or consumption or usage relating to electric, gas, steam or
water utility service, meter reading and other meter applications, and
monitoring and communication concerning electric, gas, steam and water utility
service pricing); and (B) acquire an interest in, merge, consolidate or combine
with, be acquired by or engage in any similar transaction with any Person that
is, directly or indirectly, engaged in the Restricted Business in the Restricted
Area so long as (1) with respect to any such transaction consummated during the
period from the Closing Date until the third anniversary thereof,

71

--------------------------------------------------------------------------------



(x) such Person has not derived more than 50% of its revenue, on a consolidated
basis, during the twelve month period preceding the date of such acquisition,
merger, consolidation or combination, from the operation of the Restricted
Business in the Restricted Area (excluding, for such purpose, any revenues from
Power Line Communications) and (y) after such acquisition, merger,
consolidation, combination or similar transaction and until the expiration of
the Restricted Period, (I) no Restricted Party (or any surviving corporation of
such acquisition, merger, consolidation, combination or similar transaction)
increases the funding of the operations of such Restricted Business in the
Restricted Area during any twelve (12) month period above the funding of such
operations during the twelve (12) month period immediately preceding such
acquisition, merger, consolidation, combination or similar transaction and (II)
the Restricted Business in the Restricted Area is not conducted under any name
set forth in Section 6.12(b) hereof; and (2) with respect to any such
transaction consummated during the period after the third anniversary of the
Closing Date until the sixth anniversary thereof, (x) such Person has not
derived more than 50% of its revenue, on a consolidated basis, during the twelve
month period preceding the date of such acquisition, merger, consolidation or
combination, from the operation of the Restricted Business in the Restricted
Area (excluding, for such purpose, any revenues from Power Line Communications)
or such Person has not derived more than $20,000,000 of revenue during the
twelve month period preceding the date of such acquisition, merger,
consolidation or combination from the operation of the Restricted Business in
the Restricted Area (excluding, for such purpose, any revenues from Power Line
Communications) (regardless of the percentage of its total revenues represented
thereby) and (y) after such acquisition, merger, consolidation, combination or
similar transaction and until the expiration of the Restricted Period, the
Restricted Business in the Restricted Area is not conducted under any name set
forth in Section 6.12(b) hereof. During the Restricted Period, Seller shall not,
and shall not permit its Affiliates to, engage in any activity through an agent
if (i) such activity would be prohibited pursuant to this Section 6.15(a) if
undertaken directly by Seller or one of its Affiliates and (ii) such agent is
directed or controlled by Seller or one of its Affiliates with respect to such
activity. As used in this Section 6.15(a), the term “controlled” means the power
to cause the agent to act or fail to act. During the Restricted Period, Seller
shall not induce or attempt to induce any employee of the Company or any
Subsidiary to leave the employ of such organization.

72

--------------------------------------------------------------------------------




(b)    Confidential Information.   During the Restricted Period, Seller shall
keep confidential and retain in strictest confidence, and shall not use for the
benefit of itself or others in any way that may be competitive with, or could be
detrimental to, the Company or any Subsidiary, all confidential matters of the
Company or any Subsidiary, including confidential matters consisting of
“know-how,” trade secrets, customer lists, details of client or consultant
contracts, pricing policies, operational methods, marketing plans or strategies,
product or service development techniques or plans, business acquisition plans,
new personnel acquisition plans, methods of manufacture, technical processes,
designs and design projects, inventions and research projects of the Company or
any Subsidiary learned by Seller heretofore or hereafter. The obligations and
restrictions imposed on Seller pursuant to this Section 6.15(b) shall not apply
to information that (i) is or becomes generally available to the public other
than as a result of a disclosure by Seller, (ii) becomes available to Seller on
a nonconfidential basis from a source other than the Company or any Subsidiary,
but only if such source is not bound by a confidentiality agreement with the
Company or any Subsidiary and is not otherwise prohibited from transmitting the
information to Seller by a contractual, legal, fiduciary or other obligation,
(iii) is independently developed by Seller without reference to any confidential
matters of the Company or any Subsidiary, or (iv) is requested or required to be
disclosed by law (including by oral question or written request for information
or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar legal proceeding).


(c)    Specific Performance.   Seller acknowledges and agrees that Buyer would
be irreparably harmed in the event any of the provisions of this Section 6.15
are breached. Accordingly, Seller agrees that Buyer shall be entitled to an
injunction to prevent breaches of the provisions of this Section 6.15 and to
enforce specifically this Section 6.15, in addition to any other remedy to which
Buyer may be entitled, at law or in equity or pursuant to this Agreement.

73

--------------------------------------------------------------------------------




(d)    Termination of Application of Section 6.15(a).   In the event that, after
the Closing Date, Buyer or any of Buyer’s Affiliates (including the Company and
any Subsidiary) who are party to the 55 Broad Street Security Agreement, the 111
Eighth Avenue Security Agreement or the Rider X Security Agreement breach any of
their obligations under the 55 Broad Street Security Agreement, the 111 Eighth
Avenue Security Agreement or the Rider X Security Agreement, then, unless Buyer
shall cause such breach to be cured within thirty (30) days after receipt of
written notice from Seller, Section 6.15(a) shall be null and void and without
further force and effect and Seller shall have no obligations and Buyer shall
have no rights pursuant to Section 6.15(a). The foregoing shall be in addition
to, and not in lieu of, any other remedies available to Seller for any such
breach and the provision immediately above providing for notice and an
opportunity to cure shall not be deemed to condition or otherwise affect any
other remedies available to Seller for any such breach.


(e)    Reasonableness of Covenants.   Seller and Buyer acknowledge and agree
that this Section 6.15 is reasonable and valid in all respects.


Section 6.16    Cooperation.  After the Closing Date, Seller shall make
available to Buyer, the Company and the Subsidiaries and their respective
counsel (at no cost to Buyer, the Company, the Subsidiaries or their respective
counsel, other than Buyer’s reimbursement of the reasonable out-of-pocket
expenses incurred by Seller and paid to third parties in connection with its
compliance with this sentence): (i) the officers and employees of Seller as
witnesses to the extent that such persons may reasonably be required in
connection with the litigation matters set forth on Schedule 4.8 and/or
defending the same, and (ii) records and other documentation in the possession
or control of Seller to the extent that the same may be reasonably required in
connection with the litigation matters set forth on Schedule 4.8 and/or
defending the same.


Section 6.17    Security and Reimbursement Obligations.  Seller and Buyer shall
execute and deliver the Security Agreements as of the Closing Date and Buyer
shall cause the other signatories thereto to execute and deliver the Security
Agreements as of the Closing Date. Seller shall cause each guaranty that any of
the Security Agreements requires to be furnished by Seller to a third party on
behalf of or for the benefit of the Company or any of the Subsidiaries on the
Closing Date (the “Retained Seller-Provided Indebtedness,” which is set forth on
Schedule 6.17) to be furnished to such third party on the Closing Date and Buyer
shall cause each letter of credit that any of the Security Agreements requires
to be furnished to Seller to be so furnished to Seller on the Closing Date. On
or prior to the Closing Date, Buyer shall cause security replacing all
Seller-Provided Indebtedness except the Retained Seller-Provided Indebtedness
(the “Replaced Seller-Provided Indebtedness”) to be furnished to the third party
possessing or secured by the Replaced Seller-Provided Indebtedness and the
Replaced Seller-Provided Indebtedness to be released and returned to Seller.

74

--------------------------------------------------------------------------------




Section 6.18    Insurance.  Buyer acknowledges and agrees that no insurance
policy or fidelity bond which is maintained by, or on behalf of, the Company or
any of the Subsidiaries prior to the Closing Date or which provides any
insurance coverage or other financial protection with respect to the assets,
business, equipment, properties, operations, employees, officers or directors of
the Company or any Subsidiary prior to the Closing Date (collectively, the
“Applicable Insurance Policies”) shall be transferred to Buyer or Buyer’s
Affiliates, be retained or assumed by the Company or any of the Subsidiaries on
or after the Closing Date or otherwise be required to be continued in force and
effect on and after the Closing Date. Seller, in its sole discretion, may from
time to time on or after the Closing Date cause any and all of the Applicable
Insurance Policies to be canceled, terminated, modified or supplemented,
including with regard to coverage relating to the Company or the
Subsidiaries. Seller shall have any and all rights to any and all credits,
premium refunds and premium returns under the Applicable Insurance Policies and
as they may be canceled, terminated, modified or supplemented.


Section 6.19    Discharge of Certain Inter-Con Edison Company Obligations. 
Effective as of the Closing Date, Seller hereby releases and discharges the
Company and the Subsidiaries from any and all liabilities and obligations for
the payment to Seller of any amount which is or may later become due and owing
to Seller on account of (a) capital funding or contributions made by Seller to
the Company or the Subsidiaries prior to the Closing Date pursuant to the
Capital Funding Facility under which Seller made such capital funding or
contributions, and (b) payments, including liabilities and obligations for the
return or refund of any over-payments, made by Seller to the Company or the
Subsidiaries prior to the Closing Date pursuant to the Tax Allocation Agreement.
Effective as of the Closing, Seller shall cause any amount which is or may later
become due and owing by the Company or the Subsidiaries to Seller, CECONY, CSS,
Consolidated Edison Solutions, Inc. or Consolidated Edison Energy, Inc. for
services rendered by the respective employees of such companies to the Company
or the Subsidiaries prior to the Closing Date to be paid by Seller or otherwise
satisfied and discharged.

75

--------------------------------------------------------------------------------




Section 6.20    Seller’s Post-Closing Reimbursement Obligations For MPLS
Enhancement Project.   After Buyer has paid (either through an increase to the
Purchase Price resulting from the MPLS Enhancement Project Adjustment and/or by
direct payment, after the Closing Date, of MPLS Enhancement Project Capital
Expenditures) an amount equal to the MPLS Enhancement Project Adjustment Cap,
Seller shall reimburse Buyer for MPLS Enhancement Project Capital Expenditures
made and paid for after the Closing Date by the Company and the Subsidiaries, on
a combined basis, up to a maximum amount equal to the sum (if a positive number)
of (a) the MPLS Enhancement Project Overall Cap, minus (b) the sum of (i) the
MPLS Enhancement Project Adjustment Cap plus (ii) the amount of MPLS Enhancement
Project Capital Expenditures made and paid for prior to the Closing Date by the
Company and the Subsidiaries, on a combined basis, in excess of the MPLS
Enhancement Project Adjustment Cap. Seller’s reimbursement to Buyer pursuant to
this Section shall be made within thirty (30) days after Buyer furnishes Seller
with a written request for such reimbursement together with reasonable evidence
of payment of the MPLS Enhancement Project Capital Expenditures for which
reimbursement is sought. 


Section 6.21    Replacement Software Licenses.   Prior to Closing, Buyer shall
obtain or cause to be obtained licenses or other agreements (the “Replacement
Software Licenses”) that are sufficient to permit the Company and the
Subsidiaries, on and after the Closing Date, to continue to make use of the
Intellectual Property Assets in at least the manner and extent permitted under
the license agreements identified on Schedule 4.12; provided, however, that, to
the extent that Buyer notifies Seller in writing at least thirty (30) days prior
the Closing Date that it will not make use of any such Intellectual Property
Assets on and after the Closing Date (the “Unnecessary Software List”), then the
Replacement Software Licenses that Buyer must otherwise obtain or cause to be
obtained pursuant to this Section need not include rights to make use of the
Intellectual Property Assets set forth in such Unnecessary Software List.

76

--------------------------------------------------------------------------------



ARTICLE VII 
TAX MATTERS

Section 7.1   Indemnity.
 
(a)    Subject to the terms of Section 7.1(c), and except to the extent of any
amount for Taxes that are taken into account in determining the adjustments to
the Purchase Price pursuant to Section 3.3, Seller agrees to indemnify and hold
harmless Buyer and its directors, employees, Affiliates and their respective
successors and assigns, and the Company and each Subsidiary against the
following Taxes and from and against any Loss, including reasonable fees for
other outside consultants, incurred in contesting or otherwise in connection
with any such Taxes: (i) Taxes imposed on the Company or any Subsidiary with
respect to taxable periods ending on or before the Closing Date; (ii) Taxes
imposed on any member of any consolidated, combined or unitary group with which
any of the Company and the Subsidiaries file or have filed a Tax Return on a
consolidated, combined or unitary basis for a taxable period ending on or before
the Closing Date; (iii) with respect to taxable periods beginning before the
Closing Date and ending after the Closing Date, Taxes imposed on the Company or
any Subsidiary which are allocable, pursuant to Section 7.1(b), to the portion
of such Tax period ending on the Closing Date; (iv) Taxes described in Section
7.9; and (v) based upon or arising out of the failure by Seller to perform any
unwaived covenant or agreement in this Article 7 on its part to be performed.
Seller’s indemnity obligations under this Section 7.1(a) shall exist regardless
of the accuracy of the representations and warranties set forth in Section 4.14
and regardless of any disclosure made on Schedule 4.14, and the representations
and warranties of Seller set forth in Section 4.14 of this Agreement shall
terminate on the Closing Date. For the avoidance of doubt, all Taxes
attributable to the Elections (as defined in Section 7.6) shall be considered
allocable to the taxable period or portion thereof ending on the Closing Date,
and subject to the foregoing indemnification by Seller.

77

--------------------------------------------------------------------------------




(b)    In the case of Taxes that are payable with respect to a taxable period
that begins before the Closing Date and ends after the Closing Date the portion
of any such Tax that is allocable to the portion of the period ending on the
Closing Date shall be:


(i)    in the case of Taxes that are either (A) based upon or related to income
or receipts (including franchise fees under any franchise agreements between the
Company or any Subsidiary and any franchisor (“Franchise Fees”) to the extent
based upon or related to income or receipts), or (B) imposed in connection with
any sale or other transfer or assignment of property (real or personal, tangible
or intangible) (other than conveyances pursuant to this Agreement, as provided
under Section 7.9), deemed equal to the amount which would be payable if the
taxable period ended with the Closing Date; and


(ii)    in the case of Taxes (including Franchise Fees) imposed on a periodic
basis with respect to the assets of the Company or any Subsidiary, or otherwise
measured by the level of any item, deemed to be the amount of such Taxes for the
entire period, multiplied by a fraction the numerator of which is the number of
calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire period.


(c)    Seller shall only be obligated to Buyer pursuant to the provisions of
Section 7.1(a) for Taxes for which (i) Buyer, the Company or any Subsidiary, as
the case may be, (A) is required to pay pursuant to Section 7.3 or (B) has
received a notice of proposed adjustment (or similar written notice) in writing
from a Taxing Authority (or has paid or borne the economic effect of such Taxes
upon written request of a Taxing Authority), and (ii) Seller has received
written notice of claim thereof from Buyer on or prior to sixty (60) days after
the expiration of the applicable statute of limitations relating to the proposed
Tax (determined with regard to any and all tolling or other extensions of the
applicable statute of limitations, which, in the aggregate, do not toll or
extend the applicable statute of limitations more than five (5) years beyond the
expiration of the applicable statute of limitations determined without any such
tolling or extension). Seller shall not have any liability under this Section
7.1(c) after the date that is sixty (60) days after the expiration of the
applicable statute of limitations relating to the proposed Tax (determined with
regard to any and all tolling or other extensions of the applicable statute of
limitations, which, in the aggregate, do not toll or extend the applicable
statute of limitations more than five (5) years beyond the expiration of the
applicable statute of limitations determined without any such tolling or
extension) unless and to the extent that proper notice of claim under this
Section 7.1(c) shall be given to Seller on or before such date.

78

--------------------------------------------------------------------------------




Section 7.2   Tax Allocation Agreement Payments. On or before the Closing Date
or January 1, 2006 (whichever is earlier), the Tax Allocation Agreement shall be
terminated respecting the Company and the Subsidiaries, and no payments shall
thereafter be owing to or from Seller, Buyer, the Company or any Subsidiary
under the Tax Allocation Agreement. Buyer acknowledges and agrees that as of the
Closing or January 1, 2006 (whichever is earlier) any account receivable or
other notation on the books or records of the Company and any Subsidiary
relating to any amount that is then or may later be owing from Seller to Buyer,
the Company or any Subsidiary under the Tax Allocation Agreement shall be
without effect and Seller shall have no liability obligation to pay or refund
Buyer, the Company or any Subsidiary any such amount (or any portion thereof)
nor shall the Purchase Price be reduced by any such amount (or any portion
thereof).


Section 7.3   Returns and Payments.


(a)    Seller shall prepare and file or otherwise furnish in proper form to the
appropriate Taxing Authority (or cause to be prepared and filed or so furnished)
in a timely manner all (i) consolidated, combined and unitary Tax Returns (each
a “Consolidated Return”) and (ii) Tax Returns relating to the Company and the
Subsidiaries that are attributable to periods ending on or before the Closing
Date. Buyer shall prepare and file or otherwise furnish in proper form to the
appropriate Taxing Authority (or cause to be prepared and filed or so furnished)
in a timely manner with respect to any non-Consolidated Return relating to the
Company and the Subsidiaries attributable to periods ending after the Closing
Date). Tax Returns of the Company and the Subsidiaries not yet filed for any
taxable period that begins before the Closing Date shall be prepared in a manner
consistent with past practices employed with respect to the Company and the
Subsidiaries (except to the extent that a Tax Return cannot be so prepared and
filed without a reasonable possibility of being subject to penalties). With
respect to any non-Consolidated Return required to be filed by Buyer or Seller
with respect to the Company and the Subsidiaries and as to which an amount of
Tax is allocable to the other party under Section 7.1(b), the filing party shall
provide the other party and its authorized representatives with a copy of such
completed Tax Return and a statement of the amount of Tax shown on such Tax
Return that is allocable to such other party pursuant to Section 7.1(b),
together with appropriate supporting information and schedules at least fifteen
(15) days prior to the due date (including any extension thereof) for the filing
of such Tax Return, and such other party and its authorized representatives
shall have the right to review and comment on such Tax Return and statement
prior to the filing of such Tax Return.

79

--------------------------------------------------------------------------------




(b)    After the Closing Date, Seller shall pay when due and payable all Taxes
with respect to the Company and the Subsidiaries that are unpaid as of the
Closing Date and are allocable to Seller pursuant to Sections 7.1(a) and 7.1(b)
(either directly to the appropriate Taxing Authority or as appropriate to Buyer,
the Company or any Subsidiary as the case may be).


(c)    All Taxes with respect to the Company and the Subsidiaries not allocated
to Seller pursuant to Section 7.1(a) and 7.1(b) shall be allocated to Buyer.
Buyer shall indemnify and hold harmless Seller against, and shall or shall cause
the Company or the Subsidiaries to pay, all Taxes that are allocable to Buyer
pursuant to the preceding sentence (either directly to the appropriate Taxing
Authority or, as appropriate, to Seller). Buyer shall indemnify and hold
harmless Seller against any and all Taxes allocated to Buyer pursuant to the
first sentence of this Section 7.3(c) and against any loss, damage, liability or
expense, including reasonable fees for attorneys and other outside consultants,
in connection with such Taxes.

80

--------------------------------------------------------------------------------




Section 7.4   Refunds. Any Tax refund (including any interest with respect
thereto) relating to the Company or any Subsidiary for Taxes paid for any
taxable period or portion thereof ending on or prior to the Closing Date shall
be the property of Seller, and if received by Buyer or the Company or any
Subsidiary shall be paid over promptly to Seller. 


Section 7.5   Contests. 


(a)    After the Closing, each of Buyer and Seller shall promptly notify the
other party in writing of any written notice of a proposed assessment, audit,
contest, proceeding or litigation (a "Contest") of Buyer or Seller or of any of
the Company and the Subsidiaries which could reasonably be expected to result in
grounds for payment by such other party under this Article VII.


(b)    For all Contests for which either party alone bears the economic burden
under Article VII, such party shall control all such Contests in connection
therewith. In other cases, (i) prior to the Closing Date, Seller shall control
all Contests relating to the Company and the Subsidiaries, and Seller shall not
settle or compromise any Contest without the written consent of Buyer, which
consent shall not be unreasonably withheld, delayed or conditioned; and (ii)
after the Closing Date, in the case of a Contest that relates to a
non-Consolidated Tax Return (or any item relating thereto or reported thereon)
for a taxable period that includes the Closing Date, Buyer shall control, and
Seller shall have the right at its expense to participate in the conduct of,
such Contest, and for all taxable periods thereafter, Buyer shall control such
Contests; provided, however, that Seller shall control any contest that relates
to a Consolidated Return of Seller. If Seller does not assume the defense of any
such Contest for a taxable period ending on or before the Closing Date, Buyer
may defend the same in such manner as it may deem appropriate, including
settling such Contest after giving 30 days’ prior written notice to Seller
setting forth the terms and conditions of settlement. Notwithstanding the
foregoing, Buyer shall control any Contests relating to, and shall be under no
obligation to dispute or otherwise litigate, any Franchise Fees with respect to
which Buyer receives a bona fide request for payment from the applicable
Franchisor and such Franchise Fees shall be paid by Seller to the extent such
Franchise Fees relate to the period prior to the Closing Date, as determined in
accordance with Section 7.1 above; provided that Buyer shall not (and shall
cause its Affiliates not to) solicit or enter into any arrangement with any
Franchisor under which payment of Franchise Fees relating to the period prior to
the Closing Date is made in return for a reduction in Franchise Fees relating to
the period on or after the Closing Date or other benefit to Buyer or its
Affiliates.

81

--------------------------------------------------------------------------------




(c)    Buyer and Seller agree to cooperate, and Buyer agrees to cause the
Company and the Subsidiaries to cooperate, in the defense against or compromise
of any claim in any Contest.


Section 7.6   Section 338(h)(10) Election.
 
(a)    Seller and Buyer shall make joint elections pursuant to Section
338(h)(10) of the Code and similar provisions of state and local laws, to the
extent permitted (the “Elections”) to treat Buyer’s acquisition of the Shares as
a deemed acquisition of the Company’s and the Subsidiaries’ assets. Buyer and
Seller shall cooperate in timely making such Elections and in filing all
returns, documents, statements, and other forms that are required to be
submitted to any federal, state or local Taxing Authority in connection with the
Elections, including any “statement of Section 338 elections” and IRS Forms 8023
or any successor form (together with any schedules or attachments thereto)
pursuant to applicable Treasury Regulations.


(b)    For purposes of making such Elections, Seller shall determine the value
of the tangible and intangible assets of the affected entities and shall timely
provide Buyer with an allocation of Buyer’s “adjusted grossed-up basis” in the
Shares (within the meaning of the Treasury Regulations under Section 338 of the
Code) to such assets for Tax purposes in the manner required under Section 338
of the Code and the Treasury Regulations promulgated thereunder (the
“Allocation”) and Buyer shall have reasonable opportunity to review and comment
on such Allocation. Seller shall make such revisions to such Allocation as may
be reasonably requested by Buyer. After consideration of Buyer’s comments,
Seller’s Allocation shall be binding, the Allocation shall be binding upon Buyer
and Seller for purposes of allocating the “deemed selling price” (within the
meaning of the Treasury Regulations) among the assets of the affected entities;
provided, however, that if, upon the advice of tax counsel reasonably acceptable
to Seller, Buyer believes that the Allocation is materially incorrect, the
Independent Accounting Firm shall determine whether the Allocation is materially
incorrect and the determination of such Independent Accounting Firm shall be
final. If the Independent Accounting Firm determines that the Allocation is not
materially incorrect, Seller and Buyer shall be bound by the Allocation. If the
Independent Accounting Firm determines that the Allocation (or any portion
thereof) is materially incorrect, Seller and Buyer shall be bound by the
Allocation as adjusted by such Independent Accounting Firm.

82

--------------------------------------------------------------------------------




(c)    Neither Buyer nor Seller shall agree to any proposed adjustment to the
Allocation by any Taxing Authority without first giving the other prior written
notice and the opportunity to challenge such proposed adjustment.


(d)    Buyer shall not, without the prior written consent of Seller, make any
election under Section 338(g) of the Code. Neither Buyer nor Seller shall take
any action which may cause Buyer’s acquisition of the Shares to fail to qualify
as a deemed acquisition of the Company’s and of the Subsidiaries’ assets
pursuant to Section  338(h)(10) of the Code and similar provisions of state and
local laws.


Section 7.7   Time of Payment.   Payment of any amounts due under this Article
VII in respect of Taxes shall be made (i) at least three Business Days before
the due date of the applicable Tax Return required to be filed by either Buyer
or Seller, as the case may be, that shows Taxes due for which the other party is
responsible under this Agreement, or (ii) within three Business Days following
an agreement between Seller and Buyer that an indemnity amount is payable, an
assessment of a Tax by a Taxing Authority, or a “determination” having been made
as such term is defined in Section 1313(a) of the Code. If liability under this
Article VII is in respect of costs or expenses other than Taxes, payment of any
amounts due under this Article VII shall be made within five Business Days after
the date when the relevant entity has been notified that such entity has a
liability for a determinable amount under this Article VII and is provided with
calculations or other materials supporting such liability.
 
83

--------------------------------------------------------------------------------


 
Section 7.8   Cooperation and Exchange of Information.   Upon the terms set
forth in Section 6.4 of this Agreement, Seller and Buyer will provide each other
with such cooperation and information as either of them reasonably may request
of the other in filing any Tax Return, amended Tax Return or claim for refund,
determining a liability for Taxes or a right to a refund of Taxes, participating
in or conducting any Contest in respect of Taxes or making representations to or
furnishing information to parties subsequently desiring to purchase any of the
Company or the Subsidiaries or any part of the business from Buyer. Such
cooperation and information shall include providing copies of relevant Tax
Returns or portions thereof, together with accompanying schedules, related work
papers and documents relating to rulings or other determinations by Taxing
Authorities. Seller shall make its employees available on a basis mutually
convenient to both parties to provide explanations of any documents or
information provided hereunder. Each of Seller and Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company and the Subsidiaries for each
taxable period first ending after the Closing Date and for all prior taxable
periods until the later of (i) the expiration of the statute of limitations of
the taxable periods to which such Tax Returns, schedules and work papers,
records and other documents relate, without regard to extensions except to the
extent notified in writing of such extensions for the respective Tax periods, or
(ii) three years following the due date (without extension) for such Tax
Returns, provided, however, that Seller may satisfy its obligations hereunder by
delivering all such Tax Returns, schedules and work papers, records and other
documents to Buyer. Any information obtained under this Section 7.8 shall be
kept confidential in accordance with Section 6.4 except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting a Contest.


Section 7.9   Conveyance Taxes.   Buyer and Seller shall each be liable for one
half of any real property transfer or gains, sales, use, transfer, value added,
stock transfer, and stamp taxes, any transfer, recording, registration, and
other fees, and any similar Taxes which become payable in connection with the
transactions contemplated by this Agreement, and shall file such applications
and documents as shall permit any such Tax to be assessed and paid on or prior
to the Closing Date in accordance with any available pre-sale filing procedure.
Buyer or Seller, as appropriate, shall execute and deliver all instruments and
certificates necessary to enable the other to comply with any filing
requirements relating to any such Taxes.

84

--------------------------------------------------------------------------------





Section 7.10   Miscellaneous.   Seller and Buyer agree to treat all payments
made by either of them to or for the benefit of the other (including any
payments to the Company or any Subsidiary) under this Article VII and under
other indemnity provisions of this Agreement as adjustments to the Purchase
Price solely for federal and applicable state and local income tax purposes.


ARTICLE VIII
CONDITIONS TO CLOSING



Section 8.1    Conditions to Buyer’s Obligations. In addition to the conditions
set forth in Section 8.3, the obligations of Buyer to effect the Closing shall
be subject to the following conditions, any one or more of which may be waived
in writing by Buyer:


(a)    The representations and warranties of Seller set forth in this Agreement
shall be true and correct in all material respects (i) as of the date of this
Agreement and (ii) as of the Closing Date as though made as of the Closing Date
(giving effect to the Updated Schedules), except that any such representation
and warranty that is given as of a particular date or period and relates solely
to such particular date or period shall be true and correct in all material
respects only as of such date or period; provided, however, that with respect to
any representation or warranty or portion thereof that is qualified by Material
Adverse Effect, materiality or similar qualifier, such representation or
warranty or portion thereof shall be true and correct in all respects;


(b)    Seller shall have performed and complied with in all material respects
all agreements, covenants, obligations and conditions required by this Agreement
to be performed or complied with by Seller on or prior to the Closing Date;

85

--------------------------------------------------------------------------------




(c)    Seller shall have caused to be delivered to Buyer a certificate executed
by a duly authorized officer of Seller certifying that the conditions set forth
in Sections 8.1(a) and (b) have been satisfied;


(d)    Except as set forth on Schedule 8.1(d), Seller shall deliver to Buyer
certificates as to the good standing of the Company and the Subsidiaries in the
respective jurisdictions of their organization, together with a copy of the
Certificate of Incorporation of the Company certified by the Secretary of State
of the State of New York;


(e)    Seller shall deliver to Buyer resolutions of the board of directors of
Seller and the finance committee of the board of directors of Seller, certified
by the Secretary or Assistant Secretary of Seller, approving and authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby;


(f)     Seller shall deliver a certificate of the Secretary or Assistant
Secretary of Seller as to the incumbency of the officer executing this Agreement
on behalf of Seller and the genuineness of such officer’s signature;


(g)    No event or condition shall have occurred since the date hereof which,
individually or in the aggregate, has had any Material Adverse Effect;


(h)    Buyer shall have received an opinion from counsel to Seller, with respect
to the matters set forth on Schedule 8.1(h) hereto;


(i)    The agreement with the City of New York, in substantially the form
attached hereto as Schedule 8.1(i), shall have been executed by the parties
thereto;


(j)    Buyer shall have received the Release from Seller;


(k)    Seller shall have provided Buyer with the resignations of the members of
the boards of directors of the Company and the Subsidiaries resigning their
respective positions as such directors;

86

--------------------------------------------------------------------------------




(l)    All authorizations, filings, notifications, consents, orders and
approvals set forth on Schedule 5.3 other than the Excluded Consents shall, as
applicable, have been made or obtained, and shall be in full force and effect;
provided, however, that any such authorization, filing, notification, consent,
order or approval which requires, as a condition to its effectiveness or
continued effectiveness, that Buyer (or any of its Affiliates) pay or provide
any compensation or service to or at the direction of a Governmental Authority
or to or at the direction of a third party other than a Governmental Authority
or otherwise incur any obligation to such a Governmental Authority or its
designee or to a third party other than a Governmental Authority or such third
party’s designee (other than as may be specifically set forth in the Permit,
Lease, or contract at issue and except for the payment of routine filing fees),
shall not be considered an authorization, filing, notification, consent, order
or approval satisfying this Section 8.1(l) unless Buyer agrees in its sole and
unfettered discretion to pay or provide such compensation or service or incur
such obligation (or to cause or permit any of its Affiliates to pay or provide
such compensation or service or incur such obligation); and


(m)   To the extent that an Excluded Consent has not been obtained, any
authorization, filing, notification, consent, order or approval required to be
made to or obtained from a Governmental Authority or a third party other than a
Governmental Authority in order to terminate, on or prior to the Closing Date,
the certificate of public convenience and necessity (or comparable authority) to
which such Excluded Consent relates shall, as applicable, have been made or
obtained and shall be in full force and effect; provided, however, that any such
authorization, filing, notification, consent, order or approval which requires,
as a condition to its effectiveness or continued effectiveness, that Buyer (or
any of its Affiliates) pay or provide any compensation or service to or at the
direction of a Governmental Authority or to or at the direction of a third party
other than a Governmental Authority or otherwise incur any obligation to such a
Governmental Authority or its designee or to a third party other than a
Governmental Authority or such third party’s designee (other than as may be
specifically set forth in the Permit, Lease, or contract at issue and except for
the payment of routine filing fees), shall not be considered an authorization,
filing, notification, consent, order or approval satisfying this Section 8.1(m)
unless Buyer agrees in its sole and unfettered discretion to pay or provide such
compensation or service or incur such obligation (or to cause or permit any of
its Affiliates to pay or provide such compensation or service or incur such
obligation).

87

--------------------------------------------------------------------------------




Section 8.2    Conditions to Seller’s Obligations.   In addition to the
conditions set forth in Section 8.3, the obligations of Seller to effect the
Closing shall be subject to the following conditions, any one or more of which
may be waived in writing by Seller:


(a)    The representations and warranties of Buyer set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date, except that any such representation and warranty that is given as of a
particular date or period and relates solely to such particular date or period
shall be true and correct only as of such date or period; provided, however,
that with respect to any representation or warranty or portion thereof that is
qualified by Material Adverse Effect, materiality or similar qualifier, such
representation or warranty or portion thereof shall be true and correct in all
respects;


(b)    Buyer shall have performed and complied with in all material respects all
agreements, covenants, obligations and conditions required by this Agreement to
be performed or complied with by Buyer on or prior to the Closing Date;


(c)    Buyer shall have caused to be delivered to Seller a certificate executed
by a duly authorized officer of Buyer certifying that the conditions set forth
in Sections 8.2(a) and (b) have been satisfied;


(d)    Buyer shall deliver to Seller resolutions of the board of directors of
Buyer, certified by the Secretary or Assistant Secretary of Buyer, approving and
authorizing the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby;

88

--------------------------------------------------------------------------------




(e)   Buyer shall deliver a certificate of the Secretary or Assistant Secretary
of Buyer as to the incumbency of the officer executing this Agreement on behalf
of Buyer and the genuineness of such officer’s signature;


(f)    Seller shall have received an opinion from counsel to Buyer, with respect
to the matters set forth on Schedule 8.2(f) hereto;


(g)   Buyer shall deliver to Seller a duly executed copy of each Security
Agreement, together with any letters of credit and other documents required to
be furnished by Buyer thereunder;


(h)   Buyer shall deliver to Seller a copy of each Replacement Software License,
duly executed by each party thereto;


(i)    All authorizations, filings, notifications, consents, orders and
approvals set forth on Schedule 4.4 other than the Excluded Consents shall have
been obtained and shall remain in full force and effect; provided, however, that
any such authorization, filing, notification, consent, order or approval which
requires, as a condition to its effectiveness or continued effectiveness, that
Seller (or any of its Affiliates) pay or provide any compensation or service to
or at the direction of a Governmental Authority or to or at the direction of a
third party other than a Governmental Authority or otherwise incur any
obligation to such a Governmental Authority or its designee or to a third party
other than a Governmental Authority or such third party’s designee (other than
as may be specifically set forth in the Permit, Lease, or contract at issue and
except for the payment of routine filing fees), shall not be considered an
authorization, consent, order or approval satisfying this Section 8.2(i) unless
Seller agrees in its sole and unfettered discretion to pay or provide such
compensation or service or incur such obligation (or to cause or permit any of
its Affiliates to pay or provide such compensation or service or incur such
obligation); and


(j)    To the extent that an Excluded Consent has not been obtained, any
authorization, filing, notification, consent, order and approval required to be
made to or obtained from a Governmental Authority or a third party other than a
Governmental Authority in order to terminate, on or prior to the Closing Date,
the certificate of public convenience and necessity (or comparable authority) to
which such Excluded Consent relates shall, as applicable, have been made or
obtained and shall be in full force and effect; provided, however, that any such
authorization, filing, notification, consent, order or approval which requires,
as a condition to its effectiveness or continued effectiveness, that Seller (or
any of its Affiliates) pay or provide any compensation or service to or at the
direction of a Governmental Authority or to or at the direction of a third party
other than a Governmental Authority or otherwise incur any obligation to such a
Governmental Authority or its designee or to a third party other than a
Governmental Authority or such third party’s designee (other than as may be
specifically set forth in the Permit, Lease, or contract at issue and except for
the payment of routine filing fees), shall not be considered an authorization,
filing, notification, consent, order or approval satisfying this Section 8.2(j)
unless Seller agrees in its sole and unfettered discretion to pay or provide
such compensation or service or incur such obligation (or to cause or permit any
of its Affiliates to pay or provide such compensation or service or incur such
obligation).

89

--------------------------------------------------------------------------------




Section 8.3    Mutual Condition.   The obligations of each of Buyer and Seller
to effect the Closing shall be subject to no temporary restraining order,
preliminary or permanent injunction or other order issued by a court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the transactions contemplated by this Agreement being in effect.


ARTICLE IX
SURVIVAL OF REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS; INDEMNIFICATION



Section 9.1    Survival.


(a)    Except as may be otherwise specified in this Agreement with regard to any
specific representation and warranty (including Article VII hereof), the
representations and warranties of the parties set forth in this Agreement shall
terminate on the date that is fifteen (15) months after the Closing Date;
provided, however, that (i) the representations and warranties set forth in
Sections 4.1(a), 4.3(a), 4.5, 5.1 and 5.2(a) shall survive indefinitely, (ii)
the representations and warranties set forth in Section 4.13 shall terminate on
the date that is three (3) years after the Closing Date, (iii) the
representations and warranties set forth in Section 4.18 shall terminate on the
date that is four (4) years after the Closing Date and (iv) the representations
and warranties set forth in Section 4.14 shall terminate on the Closing Date.
Notice with respect to any claim in respect of any inaccuracy in or breach of
any representation or warranty shall be in writing and shall be given to the
party against which such claim is asserted on or before the date on which such
representation or warranty terminates. Neither Seller nor Buyer shall have any
liability whatsoever with respect to any representation or warranty after the
date on which such representation or warranty terminates unless and to the
extent that proper notice with respect to a claim in respect of an inaccuracy in
or breach of any representation or warranty shall be given to the party against
which such claim is asserted on or before the date on which such representation
or warranty expires.

90

--------------------------------------------------------------------------------




(b)    The covenants and agreements made by the parties in Sections 3.3, 6.2,
6.3, 6.6, 6.9, 6.10, 6.12, 6.13, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20 and 6.21 and
Articles VII, IX and XI of this Agreement shall survive the Closing Date in
accordance with their respective terms. All other covenants and agreements shall
not survive the Closing Date and shall terminate as of the Closing Date.


Section 9.2    Obligation of Seller to Indemnify.  Subject to the limitations
set forth in Sections 9.1 and 9.8, Seller shall indemnify, defend and hold
harmless Buyer and its directors, officers, employees, Affiliates, and their
respective successors and assigns, from and against any Loss incurred by any of
them based upon or arising out of (i) any breach of any representation or
warranty made by Seller in this Agreement; and (ii) the failure by Seller to
perform any unwaived covenant or agreement in this Agreement on its part to be
performed; provided that such covenant or agreement survives the Closing Date in
accordance with Section 9.1.


Section 9.3    Obligation of Buyer to Indemnify. Subject to the limitations set
forth in Sections 9.1 and 9.8, Buyer shall indemnify, defend and hold harmless
Seller and its directors, officers, employees, Affiliates, and their respective
successors and assigns, from and against any Loss incurred by any of them based
upon or arising out of (i) any breach of any representation or warranty made by
Buyer in this Agreement; and (ii) the failure by Buyer to perform any unwaived
covenant or agreement in this Agreement on its part to be performed; provided
that such covenant or agreement survives the Closing Date in accordance with
Section 9.1.

91

--------------------------------------------------------------------------------




Section 9.4    Notice and Opportunity to Defend Against Third Party Claims.



(a)    Promptly after receipt from any third party by either party hereto (the
“Indemnitee”) of a notice of any demand, claim or circumstance that, immediately
or with the lapse of time, would give rise to a claim or the commencement (or
threatened commencement) of any action, proceeding or investigation (an
“Asserted Liability”) that may result in a Loss for which indemnification may be
sought hereunder, the Indemnitee shall give written notice thereof (the “Claims
Notice”) to the party obligated to provide indemnification pursuant to Section
9.2 or 9.3 (the “Indemnifying Party”); provided, however, that a failure to give
such notice shall not prejudice the Indemnitee’s right to indemnification
hereunder except to the extent that the Indemnifying Party is prejudiced or
forfeits substantive rights or defenses as a result of such failure. The Claims
Notice shall describe the Asserted Liability in reasonable detail, and shall
indicate the amount (estimated, if necessary) of the Loss that has been or may
be suffered by the Indemnitee. For the avoidance of doubt, nothing in this
Section 9.4 with regard to Claims Notices shall be deemed to affect the
limitations set forth in Section 9.1.


(b)    The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability. If the Indemnifying
Party elects to compromise or defend such Asserted Liability, it shall, within
twenty (20) Business Days following its receipt of the Claims Notice notify the
Indemnitee of its intent to do so, and the Indemnitee shall cooperate, at the
expense of the Indemnifying Party, in the compromise of, or defense against,
such Asserted Liability. If the Indemnifying Party elects not to compromise or
defend the Asserted Liability, fails to notify the Indemnitee of its election as
herein provided or contests its obligation to provide indemnification under this
Agreement, the Indemnitee may pay, compromise or defend such Asserted Liability.
Notwithstanding the foregoing, neither the Indemnifying Party nor the Indemnitee
may settle or compromise any Asserted Liability without the consent of the other
party; provided, however, that such consent to settlement or compromise shall
not be unreasonably delayed or withheld. In any event, the Indemnitee and the
Indemnifying Party may participate, at their own expense, in the defense of such
Asserted Liability. If the Indemnifying Party chooses to compromise or defend
any Asserted Liability, the Indemnitee shall make available to the Indemnifying
Party any books, records or other documents within its control that are
necessary or appropriate for such defense.

92

--------------------------------------------------------------------------------




Section 9.5    Tax Indemnification. Notwithstanding any provision of this
Article IX or any other provision of this Agreement, any issue or matter
relating to Taxes shall be governed solely by Article VII, except that the
termination of the representations and warranties contained in Section 4.14
shall be governed by both Article VII and Section 9.1 hereof.


Section 9.6    Certain Litigation Indemnification. Notwithstanding any provision
of this Article IX or any other provisions of this Agreement, any
indemnification relating to the Mastec Litigation and the WTC Site Cases shall
be governed solely by Section 6.13.
 
Section 9.7    Reimbursement for Pre-Closing Unnecessary Lease Rents. Subject to
the other provisions of this Section 9.7, Seller agrees to reimburse Buyer for
an amount equal to 50% of any rents due under any Unnecessary Lease for periods
prior to the Closing Date (“Pre-Closing Unnecessary Lease Rents”) that are
actually paid by Buyer, the Company or any Subsidiary during the two year period
following the Closing Date; provided, however, that in no event shall Seller be
obligated to reimburse Buyer for Pre-Closing Unnecessary Lease Rents in excess
of an aggregate of $700,000. Seller shall only be obligated to Buyer pursuant to
the provisions of this Section 9.7 for Pre-Closing Unnecessary Lease Rents with
respect to which Buyer receives a bona fide request for payment from the
applicable lessor and such Pre-Closing Unnecessary Lease Rents are actually paid
by Buyer, the Company or any Subsidiary; provided that Buyer shall not (and
shall cause its Affiliates not to) solicit or enter into any arrangement with
any lessor under which payment of Pre-Closing Unnecessary Lease Rents is made in
return for a reduction in rents under any Unnecessary Lease for the period on or
after the Closing Date or any other benefit to Buyer or its Affiliates. Seller
shall not have any liability whatsoever with respect to Pre-Closing Unnecessary
Lease Rents unless and to the extent that the Pre-Closing Unnecessary Lease
Rents with respect to which Buyer seeks reimbursement are actually paid by
Buyer, the Company or any Subsidiary on or before the second anniversary of the
Closing Date and Seller receives a written request for reimbursement from Buyer
within thirty (30) days after such second anniversary. Notwithstanding any other
provision of this Agreement, any and all liabilities and obligations of Seller
relating to Pre-Closing Unnecessary Lease Rents shall be governed solely by this
Section 9.7.

93

--------------------------------------------------------------------------------




Section 9.8    Limits on Indemnification. (a) No party shall have any right to
seek indemnification under this Agreement (i) with respect to Losses
contemplated by Section 9.2 which would otherwise be indemnifiable hereunder
(including Losses incurred by all other Indemnitees affiliated with or related
to such party) until such Losses exceed $160,000 in the aggregate, or (ii) for
punitive, special, indirect or consequential damages, including lost profits,
lost revenues, lost savings and increased costs of operations; provided,
however, that the provisions of clause (i) immediately above shall not apply to
any breach by Seller of the representations and warranties contained in
Section 4.3(a) and 4.5 or of any unwaived covenant or agreement set forth in
Section 6.10 or 6.15(a). After the Closing, the remedies provided by this
Article IX shall be the sole and exclusive remedy for the parties to this
Agreement with respect to any dispute arising from, or related to, this
Agreement, except in the case of fraud and except that injunctive relief
(including specific performance) shall continue to be available to the extent
such remedy is in respect of a then surviving representation, warranty, covenant
or agreement.


(b)    Notwithstanding any provision of this Agreement, the liability of Seller
under this Article IX shall be limited to an amount equal to Twelve Million
Dollars ($12,000,000); provided, however, that the limitation set forth in this
Section 9.8(b) shall not apply to: (i) any breach by Seller of the
representations, warranties and covenants contained in Sections 4.3(a), 4.5,
6.10 and 6.15(a); (ii) any breach by Seller of the representation and warranty
contained in Section 4.15(a)(iv) relating to the identification on Schedule
4.15(a) (or any update thereto) of any contract or agreement relating to
Indebtedness, provided, however, that Seller shall have no liability whatsoever
for any failure to identify on Schedule 4.15(a) (or any update thereto) any
contract or agreement relating to Indebtedness to the extent that the
Indebtedness under such unidentified contract or agreement was taken into
account for purposes of any adjustment to the Purchase Price pursuant to Section
3.3 hereof; or (iii) any breach by Seller of the representation and warranty
contained in Section 4.15(d) relating to the identification on Schedule 4.15(d)
(or any update thereto) of any contract or agreement relating to Seller-Provided
Indebtedness.

94

--------------------------------------------------------------------------------




ARTICLE X
TERMINATION
 
Section 10.1    Termination.   (a) This Agreement may be terminated on or prior
to the Closing Date as follows:


(i)    by mutual written consent of Buyer and Seller;


(ii)   by either Buyer or Seller if a condition to its obligation to perform set
forth in Article VIII hereof becomes incapable of fulfillment, which termination
may be effective at any time after such condition becomes incapable of
fulfillment (including termination by Buyer if any events or conditions shall
have occurred between the date of this Agreement and the Closing Date which,
individually or in the aggregate, have had any Material Adverse Effect),
provided, however, that the right to terminate this Agreement pursuant to this
Section 10.1(a)(ii) shall not be available to any party if the condition to its
obligation to perform became incapable of fulfillment due to its failure to
fulfill any obligation under this Agreement; or


(iii)           by either Buyer or Seller upon written notice to the other if
the Closing shall not have occurred by the date that is nine (9) months after
the date of this Agreement; provided, however, that the right to terminate this
Agreement pursuant to this clause (iii) shall not be available to any party
whose breach of any provision of this Agreement resulted in the Closing not
occurring by such date.

95

--------------------------------------------------------------------------------




(b)    The termination of this Agreement shall be effectuated by the delivery of
a written notice of such termination from the party terminating this Agreement
to the other party.


Section 10.2    Obligations upon Termination.  In the event that this Agreement
shall be terminated pursuant to Section 10.1, all obligations of the parties
hereto under this Agreement shall terminate and there shall be no liability of
either party hereto to the other party hereto, except (i) as set forth in
Section 6.2 and Section 6.3, and (ii) that nothing herein will relieve any party
from liability for any breach of this Agreement and the non-breaching party
shall have the right to pursue all available legal and equitable remedies.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1    Amendment.
This Agreement may not be amended, altered or modified except by written
instrument executed by Buyer and Seller.


Section 11.2    Entire Agreement.


(a)    This Agreement, the Confidentiality Agreement and the other Seller
Transaction Documents and Buyer Transaction Documents constitute the entire
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersede all prior agreements and understandings,
written and oral, among the parties with respect to the subject matter hereof.


(b)    THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN THIS AGREEMENT ARE
IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND WARRANTIES,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE AND ANY OTHER EXPRESS OR IMPLIED WARRANTIES OF SELLER. SELLER HEREBY
DISCLAIMS, AND NEITHER SELLER, ITS AFFILIATES, NOR ANY OF ITS OR THEIR
RESPECTIVE DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY RESPONSIBILITY OR LIABILITY PURSUANT TO, ANY SUCH OTHER EXPRESS
OR IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR
DISCLOSURE BY SELLER OR ANY OTHER PERSON TO BUYER OR ANY OF ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES, OF ANY DOCUMENTATION OR OTHER
INFORMATION IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER HEREBY
ACKNOWLEDGES THAT IT HAS INVESTIGATED AND REVIEWED THE DESIGN, ARCHITECTURE,
PROTOCOLS AND SOFTWARE RELATING TO THE NETWORK FACILITIES AND THEIR OPERATION,
AND SELLER MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT
THERETO.

96

--------------------------------------------------------------------------------




Section 11.3    Interpretation. When reference is made in this Agreement to any
Article, Section, Exhibit or Schedule, such reference is to an Article, Section,
Exhibit or Schedule of this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
words “hereof”, “herein”, “hereby” and other words of similar import refer to
this Agreement as a whole unless otherwise indicated. The phrase “to the
knowledge of Seller” or any similar phrase shall be deemed to refer to the
actual knowledge of any of the executive officers of Seller, the President or
General Counsel of the Company or the Subsidiaries or the CFO of CSS, after due
inquiry with regard to the subject matter to which the phrase “to the knowledge
of Seller” or any similar phrase applies. Whenever the singular is used herein,
the same shall include the plural, and whenever the plural is used herein, the
same shall include the singular, where appropriate.


Section 11.4    Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable.

97

--------------------------------------------------------------------------------




Section 11.5    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given and delivered if they are: (a) delivered in
person, (b) transmitted by facsimile (followed by delivery by mail or courier),
(c) delivered by certified or registered mail (return receipt requested), or (d)
delivered by a nationally recognized express courier (with confirmation) to a
party at its address listed below (or at such other address as such party shall
deliver to the other party by like notice):



 
If to Seller, to:
     
Consolidated Edison, Inc.
 
4 Irving Place, Room 1810-S
 
New York, NY 10003
 
Facsimile: (212) 677-5850
 
Attention: General Counsel




 
With a concurrent copy to:
     
Steptoe & Johnson LLP
 
1330 Connecticut Avenue, NW
 
Washington, DC 20036
 
Facsimile:(202) 429-3902
 
Attn: Julie A. S. Vinyard, Esq.






 
If to Buyer, to:
     
RCN Corporation
 
196 Van Buren Street
 
Herndon, Virginia 20170
 
Facsimile: (703) 434-8442
 
Attention: Stephen Bogiages




 
With a concurrent copy to:
 
Andrews Kurth LLP
 
111 Congress Avenue, Suite 1700
 
Austin, Texas 78701
 
Facsimile: (512) 320-9292
 
Attention: Kinloch Gill


98

--------------------------------------------------------------------------------




Section 11.6    Binding Effect; Persons Benefiting; No Assignment.   This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. Nothing in this Agreement
is intended or shall be construed to confer upon any Person other than the
parties hereto and their respective successors and permitted assigns any right,
remedy or claim under or by reason of this Agreement or any part hereof. This
Agreement may not be assigned by either party hereto without the prior written
consent of the other party.


Section 11.7    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement, it being understood that
all of the parties need not sign the same counterpart.


Section 11.8    No Prejudice.   This Agreement has been jointly prepared by the
parties hereto and the terms hereof shall not be construed in favor of or
against any party on account of its participation in such preparation.


Section 11.9    Governing Law.   THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT RECOURSE TO SUCH STATE’S CHOICE OF LAW PRINCIPLES.


Section 11.10   Limited Liability.   Notwithstanding anything to the contrary
set forth in this Agreement, no party to this Agreement shall be liable for any
punitive, special, indirect or consequential damages, including lost profits,
lost revenues, lost savings and increased costs of operations.


Section 11.11    Jurisdiction and Enforcement.
 
(a)    Each of Seller and Buyer irrevocably submits to the exclusive
jurisdiction of (i) the Supreme Court of the State of New York, New York County
and (ii) the United States District Court for the Southern District of New York,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of Seller and Buyer
agrees to commence any action, suit or proceeding arising out of this Agreement
or any transaction contemplated hereby either in the United States District
Court for the Southern District of New York or, if such suit, action or
proceeding may not be brought in such court due to subject matter jurisdictional
reasons, in the Supreme Court of the State of New York, New York County. Each of
the parties further agrees that service of process, summons, notice or document
by hand delivery or U.S. certified mail at the address specified for such party
in Section 11.5 (or such other address specified by such party from time to time
pursuant to Section 11.5) shall be effective service of process for any action,
suit or proceeding brought against such party in any such court. Each of the
parties irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or any
transaction contemplated hereby in (i) the Supreme Court of the State of New
York, New York County, or (ii) the United States District Court for the Southern
District of New York, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient
forum. Nothing herein shall affect the right to effect service of process in any
other manner permitted by law.

99

--------------------------------------------------------------------------------




Section 11.12    WAIVER OF TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT AGREES
THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR
INSTITUTED BY ANY PARTY HERETO OR ANY SUCCESSOR OR ASSIGN OF ANY PARTY, WHICH
ARISES FROM THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE TRIED ONLY BY A COURT AND NOT BY A JURY. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. EACH PARTY
HAS ENTERED INTO THIS AGREEMENT IN RELIANCE UPON THIS WAIVER OF JURY TRIAL.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

100

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.





 
CONSOLIDATED EDISON, INC.
                       
By:
             
Name:
Stephen B. Bram
     
Title:
Group President Energy and Communications
                                 
RCN CORPORATION
                       
By:
             
Name:
Peter D. Aquino
     
Title:
President and Chief Executive Officer
 

 
101

--------------------------------------------------------------------------------
